Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 1 of 60




                            Ex hib it 18
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 2 of 60
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 3 of 60




                     @NITeo $TAT:< <OPY/IGHT o nn3<z
                                                                                                                      *K O AO& Re<:A*<I4
                     Retefpt of Paym ent                                                                                & CK@TIFICATION

     Narnez (*                Bor-                                  C/mpletedoate: NW I'
    Addre :lo25    0  2
             v.-..w-*--.
                         *  r 0.* * DCW
                       -x.....-.........-..-........- .....-''       ' Requex No.t 1-631918* 13ftAW o
             e 1                                                    Re:ktration N<: V3th229146-1*/
             PIanlat>       ' Ft33324                               Registrwtion- ; 73022F:177-,*3
     Ph*net 311* . 1-             - - . .-..............- -.... .          Uon Nlt ....-- . ...-   . .- -   .....-....- .............. ......n..- ......-e-
                                                                       .                                                            .


                                                                               @                                                        *            @
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 4 of 60
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 5 of 60



                    t




           fft,
           !> '
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 6 of 60
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 7 of 60



                                                                                               .* 1:02 -
                                                                                                .
                                                                                                             ,k?
          STATF OF caljfornàa
                                          )ss.
          CO UNTY OF LOS M We1es          )


          On Aucxpst 18       .1- .Y fore m e,   ...   .
                                                           c. xxo-
                                                                 a-emxla                   ,          y
          aPPO reu Mitchell xoch              .N àasly                  tomeurp-                    o meon
          th. basist,fsâtisfattnq t'
                                   vidence to * the         wh- - name issu= - 'u-.*lo the
          withintnstamentandâtknowledgl * - t- thea- tedthtu-ein hix
          authllrized tapatity,znd thatby hissio œœ on theinxto meptthe                              orthe
          enf'ty ,,p4n twhalf''fw'hith the pex n Acted,t-xccuted tht inatrumtmt-
                       W ITNESF m y hand and offiçi4lseal.




                                                                  *                >       G    JY
                                                                    t'             > * > -
                                                              1                  >A        i- G -
                                                              .   - .   .   -   g k .*w-
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 8 of 60
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 9 of 60



                   t




          f*
          I.
           J+'

          DF
          û)F
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 10 of
                                      60
     #                                                                                 :*3022 >lI77

                                           $:072.0 % M SIGN'MX

                           Kxow ALL MEN BY THESE PRESENTS.th4tforv&luable
             ttm sideratkm , receipt(,fwhith is hc 4ca owledged,the undeoi .R fth
             AvenueEntertainment,ttd.t''Assignprx'lpanste- and . *..-.g- toa rkAvene
             Entertainmcnl,L.P ('
                                M éignee*leitssuctem sts'znd asxigtts,a11tyfAxsignor?srlghl,title
             and interestin and t('the materials and proN rty idenened on F-vhibitA a/mrhed
             herett'4nd intulp lrated heio':.
         '

                           n is assignmentis exeçqted ppo pantto.and should * read in
                                                                  ,

             cllnnectilln Svith, thatttrtail,AsselPuttù'.aw Agreement,uated asofJunt> .1% tthe
             '''Ax    slenme&'nl
                              -
                ''r''-- '*X v'''''''
                                           Aer
                                    ''-''' - F'
                                              .#
                                                 eemtnt''+lN.twtYn' XvixnG
                                                                      .F.R
                                                                           :nà Af/igneeand.in theeventofapy
             vtmflittbetwtx'lltheprtlvislllnlhe- if.nd theAssignmentAgaement.the provisions
             111
               ftheAssignmentAgftttmenl5l',
                                          111ç4nitkl.   ...           .




                           IN w l'
                                 lN1ï55WHE-ktItI
                                               ': t%kundersijmed hasextxtlted thisinx- ime t
                                                    '
                                                   ..
                                                              '

             ast1fth..*1th day 61tlunt..1M .
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 11 of
                                      60



                                                                                          vx 3b
                                                                                              nz-zG mGrl78

            STAI'E t'l # .#y'
                            .1'zt-
                               .                              )
                                               ?     z-       hs1.
            COUNTY OrW *r                                / )

              - x.,> i- ,1- , oee.
            onk4                 me.
                                   o :.                                       ='
                                                                               --
                                                                                r '1' S         .
                                                                                                jy
            appearèd                    '            /       #,+, , # xonàllyknown tomeoçPrOVH tomeon
                                                               .

            the basisofsatisfâdoe evidenceto be the> >c,.wh- name issu- e to m e
              ithin inxtrumentand zcknowledgèd to me thztheexecuted thesame in hix
        authftriztydrapacits :ndthatbj hi>.il #- ontheinstrumenttheN v n,orthe
        entity upxln behalf('fwhiçh tht pkrso?iacled.o ecuted the ins% ment.
                                   w 17'NE55 my hand a:d ikfficialpal.

                                   k-       o hv
        -                          >        ,4,,,.       #
       j ,                 :eA '-
                           r    e r-œ
                                   *c- f
                                       aw                z
        !    ''
                  .
                      .
                          w-
                           es
                          ,'*-sw>w v
                                   -'.
                                   , )i**.                                   jick,ïkktoitNoT Y
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 12 of
                                      60

                                                                                                  kw!;22 - 17û
                                                       ExhibitA

               A. ç-qm-pjvjp-fjilo- ' x ajjof
         3nd nat                               ,a.. ttjjs ayjdks                                         oym .w y ...
                utt.whethernow kn0% orhee wr>...
                                               w-.-.a .u
                                                       #   .                              .. .
         tl4 (i) the motion picturtx entp!- *                      jw . *v.
                                                                         *''
                                                                           xY + fmtt.
                                                                                    e uniw                           .in .
                                                                                                                         N
         ''
          G tmpltttd Filmse)and (ii)allliteo e or                          . ' .*-'%'14M Df *                        dr (*
        Filmsare.inwht,le(,rinpal.ba- rmorwue
                                            jka.f) tlpmWhkh*.*'h - ' -
        t-he
        ttt'mpLi
             -'ett
               i ee
                  rdFilpn'
                   ae  ms,llnrctl
                                u
                                idn.
                                tsinp
                                    anwi
                                       th
                                      d(iio
                                          ;)u
                                            at
                                             II
                                              Ii
                                               .
                                               mi
                                               >tatjoa'a:ydraft
                                                  .u-         lm
                                                               tt3
                                                                 Y X'inc .
                                                                 Eom     *
                                                                         -'
                                                                          *--
                                                                            *i>'*êNz                                                               h-e
                                                                                                                                                 ..j
                                                                                                                                                 + C
                                                                                                                                                  w !
                                                                                                                                                  .
                                                                                                                                                     .@
                                                                                                                                                      p


        nt,w.int.i,,entt.',,hereaftermade.actui-dor25d
                                                   pr-euctxee sof'se f                                  *p
        lht'fth,,f,w-ing,                                                              ed.including-yutpotsmil- - .

                     1. ,   111film and adve lm g matèo js for the Completed Fgo xu all
        elephentsntxtosaryt('prtductsuth mate- ls,indpdirg. withoutlimiuG a11
                                               .
                                                 S.. ')
                                                      .y.
                                                        <,                     '. ..;-
                                                                                     :'
        flrint#. prtyprint t*ltaqttlnts. eolor ttvelal iptèrMm iétts. tolor
                                                                       .       .   .               :;>       .   .     ..      . .
                                                                                                                                  .


         inttt> lsitivt.s,ând lnternegalivo.e:    fd-     'and     .
                                                                     loe )>- -
                                                                           .                  ' :        .
                                                                                                                              .       .

       .
         sotlndtravks  , jxsi
                            tlvt'print
                                     s, mast
                                           tr t
                                              ae k     .
                                                                       .
                                                                                       . )
                                                  eA- i aàd dir .masterrtxxe v . a.> ,t ,
         magterkidm:tapt.s.casw lks ànd discs#pd me terfilm negâtives. cut- h *nd :-,...,,,..y.,.,ryj
                                                   .           .           .
                                                                                                      ..                    . .
                                                                                                                              .,
                                                                                                                               ..,
                                                                                                                                   ,


        rtlnntxled withtbt'Cllmpldtd Filmiywhètjjtr(1rhotçompleted'and anya .,% ,a                                     .
        pnpnlkMidlnalmattrials rtlating ther4qo;

              .
                          1. a1I rij.
                                 -
                                       xhts in and to aIl musit. musiral com e e s, 1 - ,*+.4:.
       rt'ko.irdrikj;x tixtulunki lt1iw ux d jn, or derived frfym .the Complee
                                                           ,       .
                                                                             *d Filmx*z ' .2L ''                                          .' ?
                                                                                                                               .,
       withoutIimitationyallrightstoretord,xefetxlMyprxk uctsreprtk uce.lictvx , '
         '                                                                 s                                            *' ' '
       41rpublish 411thrany4,fsaid musicandkmusicitto'm'ptsiti(ms;                                                     ' '
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 13 of
                                      60


                                                                                                              :. 3022 Fzœl80
       apd - efltx underthcJgrt-tnentx li-               on R h- ult z Aeatoi

                      7.     alldistribution ana omerexplqiuuon Hgha, :- ag -                                               e.                     .
       memhandling,commeKiAitie-up,andothete e eo / ury,inaa.
                                                           ' nujxvva              .,.                                               ''
       right&% te to tht.Cthmpl-e Rl- zi- 1 '. e
       tl                                            tNmiuuonealln'> > .                  .

         :e W prld to bm*zrpe. tr*- il t'        by - 'ns d * *--'-'- z '.- '         .
                                                                                                                    ,
       kto memially s& nm d,sum ining andsue -' Melli   '
                                                         let- *- n ' - u<-.'  *--
       casR ttesyïirdixs.orbyany p'- :analv us-U- n, now -G-ownWor'
                                                                  u *- U* -
                                                                    .                                                                 .
       lheCompleled Filmsand zny mmake oform uçlte      ;                       #
                     8.      :lIdiNl butitm *                  nl mkted lo tlyv Complet- Fil- p.a e
       account
       thea to.taccount sraeivâble.generllinfxngible.conkad rightsandotherue y. og                                                   .

                inçludinp without limiubon. (i)tbe p        ent > a n Ftfo A:V -
       Enteruinmtnt,Ltd.and lnlem atifm lVidm Pe ue                                               lnc.. dated as fyf                           4
      Al-venue
           yw Ent
               zingdistributilm $3fthefilm ''Angj IW andfii)thta
                em inmtnt.Ltd.and M iramax Fllm Core>ratitm
                                                                                                               t*''----- #* .
                                                                 . dat ed N                                                 M .1* 1.
       œgarding dlstfibutit'n of tlw film echilda n ofthe Com 111.'' as th- afe r                                           '*                 e
       am ended.

        .
                    9. tht.titlt oftht Complete Filmxand the Literary P          * >M #11
      righh to the uw thertNpt.ipdudinp w ithoullim itationyrightsprotected by- de - -L
                                      ,                                 .             -j
                                                                                       .
                                                                                       '
                                                                                       k
                                                                                       '4
                                                                                        ,
                                                                                        ..
                                                                                         e.
                                                                                        :.
                                                                                          ,.
                                                                                          '+!                               :   ... '. '
      ea'kemarklawsagcinstunfaircto e Efdn çv anyoth.rapplk.ble:tahi*vy, )        ,
                                                                                  p
                                                                                  ''
                                                                                   L.
                                                                                    '
                                                                                    .l                                      .
      Iaw,t,r(dherrtzltt1rprinciplet'fIaw;and 4l1tr4demarkv-rvictmaek*andtre ,
                                                                             .#*
                                                                               ,(
                                                                                y>r
                                                                                 ,,y-.                                                             '


      ztany tim t (lwnttd tv la4*d by thr * l1t.r in etm nection witb lh* C- plee F11m w;                                             .
                                                                                                                                           '



                                                     '                       Q7
       l              10. thedramaticynondrzm.uryjuy ,# telw litm ,h-
                                                                .
                                                                                       4 f' . ''!-'
      'Cisr'radif).gtlblishiltg.intt'r4dive. mu  l
                                                 t
                                              ). .r
                                                   im'@
                                                      . y
                                                         ?
                                                         Ct
                                                         .1
                                                          1
                                                          4  .
                                                          1jàé
                                                             !
                                                             p
                                                             ! '
                                                              it
                                                               l
                                                               t
                                                               !'
                                                                d   àpy
                                                               liy.- y;y.#pd allaaal
                                                                                   t?ous * h +'; o   .                      .
      whether nt'w kntpwn t)rherein4ftkr     .   ,
                                                    ,.
                                                     ?-l
                                                       or   ,
                                                      .,dtt*,
                                                         . .
                                                             k
                                                             -rt
                                                               ym  j .,v  y
                                                                          l
                                                               .#, .i1d to'
                                                                        ,
                                                                           j;e
                                                                            .

                                                                            ..
                                                                               cyj
                                                                                 mppj
                                                                                  .
                                                                                     ed sjmu ay;
                                                                                              ,
                                                                                               e
                                                                                               o..c
                                                                                                  gth4j
                                                                                                      t         .       .



      I-iterary Pnlpt*rtito rvlcting thtlrets).              .y               .                . pe
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 14 of
                                      60

                                                                                                                                        - 3022 - 18 I
          teles-isicn. hom c1ia
                             .
                              ,co,fxlmrlaw r.4iv .rado .gu -    ,
                                                                -w- ..ve. m ur, .-.
                                                                                  -.(. o y                 .

          and allanaltvol'srighl th- n,w-            l- kmnw x - . 4-u-..x)awd wpy .na
          111otherallird.ancilbq,'-           nœ *M x '' + wfofw o vz
                                                                    w - sam-
          w hat-     erin ana to,oraeHved fm m anym                         u -                                 mo-                po x -                                  x +.
          pictuv pr- u- by orunaer th. avt- p e - -                                                                      to -                                                                 -
          l,therw- wnui- inconneaion-      i+ êw- - - - w .u.- - - + TAp                                                                                           .

          and % nsfee to * ller.indudinp Y tnot Iimie 0.kh- - ie .* - Ip
          connection with thePurchax andu eA                                    ,anw in x w- 'on .=- --'x - e s
          right.ifany,to utilize the name,voiœ,Iik-                             ** * b-. aphy oft- - -- .
                                                                                                         a.
                                                                                                          '- - .
          pr.zuceaewritea comp- ,musk >                      -                  ani N nemxn- ana e-
         f,rt'nxities - ndering e rvlcio fprthe Pieh- oroth- iw ia ccm na-tion >     iG h:>
         fullo t extt-ntlt'gally N .sible.and in confo= ity with the Agre mens and Iim ile-
         thtta in.

                        3.       ln c4lnntx-tion with theep loiutipn aàit)rpmte on of> + h
         granyed heœin,aIIrightNandfall- ofatiioplmdudingtheG nefitofall    no*' .
                                                                                 %                                                                                                  ,

         waaaptio .indemnificabfpnsandothe t-o - xnllunde mlltontr4clya  ' a or-
         zaangemenw with writt.a,die oa.pe gvo .avtoa or othea fi- l - Ne -'
         limite to,anyofthtirloan-outç4m3m
                                         ' nV )*&)e e ortumàh- m i> ** w.
         maieHals,N rfllrmanctsf3r(ltberwie # r- # t- in paparation or -' è--                                                                                 .        ,

         Pict..v> anior underanior ppzqut:t- Whkh TAD or any pe - v 4* -
         acquirt'd any rights in any undtwrlym g àtàtee lofany kind or nam - whr - --.
     *
     '
     d
                                                #

                              inriuuvu in suè: '- 1 anu > uel righw ax * a* & *.
         irrtyv- able and untfmdilionaldgh. tq ?.- and authorlz4 hthea * .'- @ ute>,ilev''..ln                                           >                                    '
         a:ior in cfmntvtion with me dekèlopm- t, pe uditm , dltuhll- ,                   ,

                                                 + ak- 4nd >
         m arkt-ting,ani orexploktatitadofsuçyh #.  .
                                                            . 1. @).4
                                                             ,       .tno      toWa'*---
         and Purchaw rssucrtsmha and 4sslgnsk   .G cee s fhmt * - twhit'h         . f-
         yln).partikularlskturexh.3l1nkklvxvka jh 4ny'glhgk %:re.' e 4* or   l*n      ,     *
         6,ftwvnty (> )minuto runninM timt).thk * <.'àn#-     , ,:,.., > th- .* é1I. .
         rightsin and ttjthe pictuœsChata*,
                                          '*
                                           k
                                           '
                                           :
                                           '
                                           5
                                           tmiâr7
                                                tu7
                                                  11
                                                  .
                                                    thi
                                                    ''
                                                   jk
                                                    2.''''
                                                         #*#iq$'
                                                               '*
                                                                tla +4-.
                                                                       (' '' .(
                                                                          ' .
                                                                           :L
                                                                              - p-t.'j.iï'ùt
                                                                                '     '        dp
                                                                                               e...   :
                                                                                                      ,
                                                                                                                ''       '
                                                                                                                         '
                                                                                                                                 ....        .                     ..'t:'''./
                                                                                                                                                             ...'..!
                                                                                                                                                             '
                                                                                                                                                                 .r
                                                                                                                                                                            :
                                                                                                                                                                            .7
                                                                                                                                                                             !,
                                                                                                                                                                             :
                                                                                                                                                                                 '
                                                                                                                                                                              ,. '.qb .
                                                                                                                                                                                   .'    .y.
         sequtlstuxtomarily utilized,in &piprip' 0 .y'jrjj
                                                         (
                                                         y
                                                         .
                                                         .
                                                          ;
                                                                 .
                                                                     ..     .
                                                                            . .
                                                                           . .j ,
                                                                                    (
                                                                                    jj
                                                                                     g
                                                                                     kyg,
                                                                                     jj.
                                                                                        E
                                                                                        g
                                                                                        jy
                                                                                        r
                                                                                     . ..jjj
                                                                                           .
                                                                                           j
                                                                                           r
                                                                                           yj',
                                                                                              j jj
                                                                                                 y
                                                                                                 jy
                                                                                                  :
                                                                                                  jj
                                                                                                  gjy!
                                                                                            yy,,s .;
                                                                                           .g ..     k
                                                                                                     .
                                                                                                     j
                                                                                                     4
                                                                                                     k
                                                                                                     ,
                                                                                                     j
                                                                                                     44
                                                                                                      j4
                                                                                                      j
                                                                                                      .
                                                                                                      (
                                                                                                      fj
                                                                                                       ,
                                                                                                       .
                                                                                                       4
                                                                                                       j
                                                                                                       4j j
                                                                                                          .
                                                                                                           ,&
                                                                                                           j
                                                                                                      .. .,.
                                                                                                       ,,
                                                                                                        .y
                                                                                                         ,4
                                                                                                          ,.
                                                                                                             .'..    .       .

                                                                                                                                   ..
                                                                                                                                             .       .,
                                                                                                                                                 yjy .
                                                                                                                                                 ,
                                                                                                                                                         .
                                                                                                                                                                ..
                                                                                                                                                          . .....,.. .     ;
                                                                                                                                                                           j
                                                                                                                                                                           y;g.,
                                                                                                                                                                                   ,..   g
                                                                                                                                                                                         jj
                                                                                                                                                                                          ,
                                                                                                                                                                                          p
                                                                                                                                                                                          j
                                                                                                                                                                                          y
                                                                                                                                                                                          .j
                                                                                                                                                                                           yjj.
         disiributkm.advedising marketipgi4* orelpllvtie Ytaë
                                                            y
                                                                         ,--a.u .
                                                              A V .:*œ < .                                                                                   ,.
                                                                                                                                                                                               .

         tlnijèd statt*s motion pktore jjydu,tw .
                                           ,
                                                                                                                                                                       '
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 15 of
                                      60
                                                                              :.1022 - 182
                                                 e edule1
          1.   Angel,Angel114nd Anl llll

               chijdxn f,ftht(-t?t:'and Chile                    otthic. Ij
          1    Rd orm k htx'l6irls

          4.   hlulMan
                                                     '       .       .

               cihnks ()fIusskm Ctt'the e:te/tt'f
                                             .
                                                 ixr
                                                Jùt
                                                 . .!zl
                                                      &adytrzn,fer.dtoFumbx- )
                                                         .

                                         .            '          .
                                                     .                   .
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 16 of
                                      60

                                                                  + 3022 - 1:3
                                           khd ule2
        4.    Literarv purthae AgM menl           S'      Kinp N mbkg ay and Co-m ny
              znd yjajRfuchRudios1nt.,Fhich isuud#e N tconuinsa e 1n > œ of
              M4y 27. 1*2in theNlttttnl.leh comerj-
         *
         >.   LitdtvrHal
              an     ary Pur
                         Rt chhaGt
                           zf   seudi
                                   Agr
                                     œe.
                                       ement.A ted Juty11,1*3,G   en New WA Pie ?-

        6.    Amendmtmtt()l-iter4ry Purçh.- Agreemtnt daled luly 29.1Y .>     W p NeW
              Svtlrld Picturo 4nd llalRtmch ltgdkwu

         #*   txtterAgreemcnt.dlttd lanuary 11.1W3fmm Jeffer,MAngels.Butler& M a-
              tt,Ja!, D.Kramerregarding thewxyiil.rèlvnt(ifthedlputewithgtephep Kinà.
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 17 of
                                      60




                            Exhib it 19
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 18 of
                                      60


                                             QUITCLAIM AGREEM ENT
              ThisQuitclaim Agreement(thettAgreement'')ismadeandentered intoasofNovember30,20l6
      by and betweenPARK AVENUE ENTERTAINM ENT LLC CGrantor'')andGRAPHIC NOVEL
      ENTERPRISESttdGraphic''lwith referencetothefollowing:
                W HEREAS,Grantoracquired certain rights inand to thatcertain m otion picture presently
      entitledCHILDREN OFTHE CORN (theççpropertyo),originally released in 1984 andbasedonastory
      written by Stephen King;and

                W HEREAS,G raphicdesiresto acquire Grantor's rightsto the Property assetforth herein;and
                W HEREAS,Grantordesiresto grantto Graphic Gmntor's rightsto the Property as setforth
      herein.

             NOW THEREFORE,forthe m utualprem isesand prom isescontained herein and forothergood
     and valuableconsideration,the receiptand sufficiency ofwhich ishereby acknowledged, the parties
     hereto hereby agree asfollows:

      1.       QUITCLAIM GRANT OFRIGHTS.SubjecttoGraphicpayingGrantorthePurchasePricems
     defined in paragraph 2 hereinbelow and the othertermsofthisAgreement, Grantorhereby grants,
     conveys,sets-overand assignsto Graphic,solely,exclusively and irrevocably, al1ofGrantor'sright title
     and interest,whetherornotnow known,inandto(a)theProperty;(b)aIlrightsunderlying thePropedy;
     and(c)aIIrightsappurtenanttotheProperty,inalIcasesthroughouttheuniverse inpemetuity (the
     stRighœ 'l
     2.     PURCH ASE PRICE. As fulland com plete consideration forGrantorentering into this
     Agreem entand granting to Gm phicthe rightssetforth herein, Graphicshallpay,and Grantorshall
     accept,thesum (theGpurehasePrice'')ofTEN THOUSAND DOLLARS ($10,000.00).Graphicshall
     notberequiredtopayanjadditionalsumstoGrantorwithrespecttotheRightsorGraphic'sexploitation
     thereof.ThePurchasePncetobepaid bycheck viaovernightdelivery no laterthanthree(3)business
     daysfollowing G rantor'sexecution hereof.

     3.      G RANTOR 'S RIG HTS TO TH E PROPERTY . Notwithstanding anything herein to the
     contrary,Grantormakesno representation orwarranty thatGrantorcurrently ownsany right, titleor
     interestin orto the Property.

     4.      R EPRESENTATIO NS AND W ARM NTIES. Each party,on behalfofitself,htreby
     representsand warrantsto the otherparty thatithasthe rightand powerand isfreeto enterinto this
     Agreem ent. Grantorfurtherrepresentsand warrantsthatGrantorhasnottransferred any ofthe Rightsto
     any am liated orrelated person orentity.

     5.       INDEM NITIES.Eachpartyhereto(thettlndemnitor'')shalldefendand indemnify theother
     party(thetslndemnitee'')from anyandaI1costs,expensesandIiabilitiesoftheIndemniteearisingasa
     resultofthebreach by the Indemnltorofany ofthe Indemnitor'srepresentations, warrantiesor
     obligations setforth herein.

     6.       NO INJUNCTIVE RELIEF.In the eventofabreach ofthisAgreementby Graphic, the
     damage(ifany)causedtoGrantorthereby isnotirreparableorotherwisesufficienttogiverisetoaright
     toseekinjunctiveorotherequitablerelief;andGrantor'srightsand remediesintheeventofabreachof
     thisAgreem entby Graphic shallbelim ited to the right, ifany,to recoverm onetary dam agesin an action
     oflaw.

     Com.PaA.Ave.QuitcIaim.20l6.l2.0l.docx               1
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 19 of
                                      60



      7.      NOTICES. AIlnoticesand paymentsto be given ormade heretlndershallbegivellorIlladeat
      thc respective addressesofthe partiesassetlbrtllbelow:

      1'O GRA I3FIIC                                                 TO G RANI'OR

      GraphicN ovelEnterprises                                       Park Avcnue Enlertainm entLLC
      c/o M edia Advisory Serviccs.Illc.                             c/o M elonil-lribalTratnerl.-1wP
      Attn: Brucc Eisen,Esq.                                         2l600 Oxnard St//500
      528 PalisadesDr.,Suite l30                                     yvoodland Hills.CA 9l367
      Pacific Palisadcs,CA 9022                                      Attn:Gerry I- lribal
      Tel: 3l0-986-3396
      Em ail: llrtlc.-ç/
                       -
                       F@)Ei
                           -gcnEïq-com                               q.'itlla councsy copy via enlailto:

                                                                     Eric G ardner
                                                                     egardnerxWl
                                                                               apanacca-enl.com

              N oticesmay be scntby certifled orregisterëd m ail-rcturn receiptrequestedqproperly addrcsscd
      and posted.by personaldelivery orby ovcrnightcouriersuch as Fedllx orUPS.

               A ny noîiccssentby m ailshallbc dcemcd to have been given when the mailing party receives the
      return receiptacknovvlcdgment.Any noticessentby personaldelivery sllallbe deemed to have been givcll
      when received.Anynoticesscntbyovenlightcotlriershallbedeemedto havebeengiventhree(3)
     businessdaysatkerdepositw ith such couriercom pany. Corrcspondence in the ordinary cotlrse may be
     done via emailprovided thatthe senderoftlle elnailreceivesJlwritten response(which may incltlde a
      non-automated emailresponse)tosuch email.
      8.      NIISC ELLANEO US PROVISIONS.'I'I1e captionsused in eonnection with tlte sections.
      paragraphsand subparagraphsot-thisAgrcelnentare used only tbrpurposesol-rcference and shallnolbe
      dcemed to govern,limit.modil't)rinany Illannereftkctthescope,meaning orintentoftheprovisioylsof'
     thisAgreementorany parttllereof.norsllallstlch captionsbe given 1
                                                                     ,11).Iegalef-
                                                                                 fect- TllisAgrecm ent
     cancelsandsupersedesaIIprioragreementsand undzrstandingsbctvveenthepartiesrelating tothestlhiect
     m atterhereof.alld contdinsaIlofthe terms.conditionsand prom isesofthe partieshcreto alld no
     m oditicationofany provision hercof-shallbe valid orbinding unless in vvriting. Nothing herein contaipled
     shallbe constrtled so asto reqtlire the com lnission ofany actcontrary to law and whcreverthere isany
     cont lictbctw'een any provision ol-this Agreclnentand anj'presentorlkttlre Iaw.contrary to which the
     partieshaveno legalrightto contract,thclattersllallprevail,butinstlchcvent.theprovisionts)oftllis
     Agreementeflkcted shallbectlrtaiIed and lim ited only to the lninimum extentnecessary to bring ilwithill
     the requirem entsofsuch Iaw .'l-hisAgrcementmay be executcd in oneorm ore counterpafts.each of
     which whcn taken togetllcrshallconstitute oneandthe sam eagrcmnent.and each ofw hich sllall
     constitute anoriginalcopy ofthisAgreem ent. In addition,thisA greementm ay beexectlted via facsim ile
     (includingscans)andsuch làcsimilecopj'sllallconstituteanoriginalcopyofthisAgreement.Nofailure
     by eitherparty to insistupon the strictpcrtbrlnance ofany covenant.duty.agreelnent,orcondition ot-tllis
     Agreementorto exerciseany rightorremedy consequcnttlpol)a breach thereofsllallconstitute waivcrof
     any such covenant,duty,agreement,orcondition,orany sucl     )breach.Submission ol-thisAgreeltlentfor
     exatnination.negotiation,orsignaturedoes notconstittltean offer,and thisAgrecmcntshal1nolbe
     effectivcuntilitisduly cxccutcd and dclivcred-ifatall,b)?allpartiesllereto. Each party acknow ledges
     thatitorhe hashad an opporttlnily to constlltwith an independcntattorney orotherrepresentative
     regarding the termsand conditionsofthisAgreementand thatthe drafting and negotiation ofthis
     Agreementhasbeen fully participated iI1by allparticshereto and.tbra11purposes.thisAgreenlentsl   lall
     beconclusivelydeemedtobejointly dralkcdbyaI1partieshereto.h/ordsilnportingthcsingularsI3all
     include the pltlraland vice vcrsa,words importing arly gendersl
                                                                   lallincltlde allothcrgcnders, words

     (-'
       orn Pi
            tlk'ANet.
                    '
                    )l
                     ,itclain12()1tll2.0ldo:N
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 20 of
                                      60


      importing persons shallincludebodies corporate,unincorporated %sociationsand partnershipsand vice
      versa. Referencesto the wholeshallinclude the partand viceversa. Allreferencesto dollarsherein shall
      meanUnitedStatesdollars.Exceptassgecificallysetforthherein,nothinginthisAgreementshallbe
     construedascreating apartnershiporjolntvenmreofany kindbetweenthepartiesorasconstituting
      eitherparty asthe agentofthe otherparty forany purpose whatsoeverand neitherparty shallhave the
     authorityorpowertobindtheotherpartyortocontractinthenameoforcreatealiabilityajainstthe
     otherparty in any way orforany purpose. Each party undertakes with the otherto do allthlngs
     reasonably within itspowerwhich are necessary ordesirabletogive eFectto thespiritand intentofthis
     Agreem ent.

     9.      G O VERNING LAW ;VENUE. ThisAgreementwillbe binding on the parties hereto,and their
     respective heirs,successorsand assignsand shallbe construed in accordance with the laws ofthe state of
     Califom ia applicable to agreements which are executed and fully perlbrmed within such state. Any and
     alldisputesarising directly orindirectly from orrelating to this Agreem ent including,w ithoutlim itation,
     the enforccability ofthe arbitration clause contained herein,shallbe resolved by binding arbitration under
     theRulesofArbitrationoftheIndependentFilm andTelevision Association (%CIFTA''Iineffectasofthe
     date and timerequestforarbitration isfiled (the RIFTA RuIes'').Such arbitration willbe conducted in
     Los Angeles.The parties hereto agree thatthey willabide by any decision rendered in such arbitration
     and thatany courthavingjurisdiction may enforcesuch a decision.The partieshereto submitto the
     exclusive jurisdiction of the applicable foregoing courts as the appropriate p ce for compelling
     arbitration,maintaining the statusquo pending arbitration,orgiving legalconfirm ion ofany arbitration
     award issued. The parties hereto agree to accept service of process for aII arbitral proceedings in
     accordancewith the IFTA Rulesandto acceptserviceofprocessforanyjudic'lorotherproceedingsby
     certified mail,return receiptrequested orby FedEx orUPS delivery.

              The partieshereby executethisAgreem entasofthe date writtenabo e.


     G RAPH IC NOV EL                                        PARK AV UE
     ENTERPRISES                                             ENTERT NM ENT LLC
                                           ..>   #




     Signature                                               Sign re


      Bruce Eisen/Authorized Sianatory                         lc Gardner/Authorrized Si nato


             The person signing thisAgreementrepresen nd warrantsthathe/she hasthe legalrightand
     authority to do so on behalfofthe entity forwhich kshe isexecuting thisAgreem ent.




     Com.
        Park.
            Ave.Quitclaim.20l6.I2.01.dxx                3
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 21 of
                                      60




     Pm/ments & Transfcecs> W Ife Afktlvlty


         W ire Activity                                                                                                   o F'rinto h-
                                                                                                                                     ielp.
                                                                                                                                         ,.
                                                                                                                                          It#
                                                                                                                                            ,tl
                                                                                                                                              ,ispage l'dIl
                                                                                                                                                          'keto...
                                                                                                                                                                                . schedu,ea wvetransfef
              '
          SlNg hiS age B'
                        alou'
                            ,
                            'Isa11ster,
                                      .c'
                                        urrf
                                           sk
                                            -l
                                             ant'
                                                n.lr.
                                                    èrk
                                                      aqtlestss.
                                                               'c'u carnus: tia-t'at'Irop.
                                                               ,                                   .                                   .                                        > Schedulearepeatrck'
                                                                                                                                                                                                    zi
                                                                                                                                                                                                     retransfer
     -:1t
        :l.-'-.rhIIsttt:,s!E?If,!
                                -..t1-,()y--'-,-(:,t-l.
                                                      :..-C,r)tt(),-,i!
                                                                      :''-.,isty.,',.,r':#-rr?,rr'-;f,:,, ',b'i:,tk(,,pk.-
                                                                                                                     .,  .c
                                                                                                                          .u:,I,tr,
                                                                                                                                  -.
                                                                                                                                   )r.tt:h'-rlulr:I;:,1'ëlr-,t':),ëy':,tFf      '' tz-i'f,'.t,,:,-i,t,,tIr:tl.
                                                                                                                                                                                                             k,,
                                                                                                                                                                                                               .i,.f,a'::ti.
                                                                                                                                                                                                                           '-it-?.
     c1)a1'   )!):!
                  a i)fcanc$31a .:vIre PIf?a:3laa-maiIu:9if',$:1c t)a,                           '''
                                                                                                   tja qtie8tl7      tn ab,-  -1
                                                                                                                               u?a.lfar)'   f;t6jfnt.   ll.5)-1().',rf          #. see.moft'        hcholces
     t:'t!t1(:7.;'.'




                  .           -               .           ?.      ..   :# 4# .                  . 1
                                                                                                  . .a - Seled PaymentView - '
                                                                                                                             F                                               Shz'
                                                                                                                                                                                qI

        Wi
         reActiv'
                A - Tfanucti
                           onl$to1of#                                                                                                                                                     Sortbyclicking columnheadi
                                                                                                                                                                                                                   ng:
        Detai
            ls WireTo                        WireFrom                          Debi
                                                                                  t                Send Amount WireDate                                 Frequency              StatusW           Transaction                     Adion:K
                                                                              Amount                                                                                                              NumberK



                                                                                                                       Page 1of1
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 22 of
                                      60

     From l Bruce Eisen Bruce t
                              lEisenEsq.com
    Subject:FW:Chil
                  drenoftheCorn
      Date: December15,2016at3:07 PM
        To: Donal
                d Borchers swanguero@ mac.com

   fyi

    From :Eric GardnerEmaillo:egardner@ panacea-ent.com)
   Sent:Thursday,Decem ber15,2016 3:06 PM
   To:Bruce Eisen <Bruce@ EisenEsq.com>
   Subject:Re:Children ofthe Corn
   Received thx



   Com pany Profile:

   http://www .linkedin.coln/pub/eric-gardner/33/b33/b4a

   Panacea Entertainm ent
   13587 Andalusia DrEast
   SantaRosaValley,CA 93012
   805-491-9400
   805-491-0406 fax

   From :''BruceEisen'!<Bruce@ EisenEsq.com>
   D ate:Thu,15 Dec2016 15:02:43 -0800
   To:<ghribal@ mhtcpa.com>
   Cc:'ericgardner'<<gardner@.    panacea-ent.colr>,
                                                   'TheLaw OfficesofBruceDavid
   Eisen-crl3nacettlzElisenEsq.com>
   Subject:RE:Children oftheCorn
   Gerry,
   Hi.

   W ould you please confirm receiptofthe $10,000?
   Ijustwantto make sure thatmy bankproperlysentitto you (they claim thatthey have).
   Thanks.

   Best,

   Bruce


   Bruce David Eisen,Esq.
   Media Advisorv Services.Inc.
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 23 of
                                      60

    A Law Corporation
    528 Palisades Dr.
    Suite 130
    Pacific Palisades,CA 90272
    Te1: 310-986-3396
    Fax: 310-356-4903
    Bruce@ EisenEsq.com




    From :ericgardner(mail
                         to:egardner@ panacea-entxcomj
   Sent:Tuesday,Decem ber6,2016 11:21 AM
   To:Bruce Eisen <Bruce@ EisenEsq.com >
   Cc:G erry Hribal<ghribal@ m htcpa.com>
   Subject:Children oftheCorn
   Hi--Iam pleased toattach theQuitclaim agreementsigned by ParkAvenue.l'vecc'd M r.

   Kuppin'sbusinessm anager,whohasrequested thatthe$10,000 be wired as follow s:

         TO :       California Bank & Trust
                    12300 W ilshire Blvd.,Ste 100
                    Los A ngeles,CA 90025
                    (310)481-1000
         A BA #:     121-002-042

         FBO :       Law rence Kuppin

        A ccount#: 3820000216



   Thanks

   Eric G ardner
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 24 of
                                      60




                            Exhib it 20
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 25 of
                                      60


                                          TER M IN ATIO N A G R EEM EN T

               ThisTenninationAgreement(thet'Agreemenf')ismadeandenteredintoasofJuly27,
      2017 by and betw een M ED IA AD V ISORY SERV ICES,IN C (t
                                                              tservices'')andDONALD P.
                                                                      .


      BORCHERS (ûlBorchers'')withreferencetothefollowing:

             W HEREAS,thepartieshavecreatedthatcertainjointvenmreentitledGRAPHIC
      NOVEL ENTERPRISES (thetfventure'')pursuanttothatcertainJointVentureAgreement(the
      C'JV Agreemenf')datedasofNovember29,2016betweentheparties;and
               W HEREA S,the parties dcsire to term inate theVenture as setforth herein.

             N O W TH EREFOR E,for the m utualprem isesand prom ises contained herein and for
      other good and valuable consideration,the receiptand sufficiency ofw hich is hereby
      acknowledged,thepartieshereby agreeasfollow s:

              D EFIN ITIO N S.In addition to the otherterm s detined elsewhere herein, the follow ing
              tenusshallhave the follow ing m eanings:

               a.      ittuaw suit''shallm ean each and every law suit, arbitration,judicialproceedingor
              settlementbetweenanyoneormoreoftheBorchersParties(asdefinedinparagraph 8.a
              hereinbelow)andanyandallthirdparties(including,withoutlimitation,M iramax,A
               Subsidiary ofFilm yard H oldings,TheW altD isney Com pany, D im ension Film s and/or
              TheW einsteinCompany)withrespectto,orrelatingto,theProperty.
              b.      ''Property''shallm ean thatcertain m otion picttzre presently entitled CH ILDREN
              OF TH E CO RN and al1rights underlying and appurtenantthereofand derivate w orks
              based thereon orany partorsubsetofthe foregoing     .




              c.       'touitclaim Agreement''shallmeanthatcertain Quitclaim Agreementbetween
              the Venture and Park Avenue Enterà inm entLLC dated as ofN ovem ber30, 2016 w ith
              respectto certain rights in and to the Property.

              TE RM IN ATIO N O F V EN TU R E.The Venture ishereby term inated in its entirety. A s
              such,neither party hasany rightorobligation to the otherw ith respectto the Venture, the
              Property,theQuitclaim Agreementand/orpursuanttotheJV Agreementexceptas
              specifically setforth herein.

              PR IO R A G REEM EN T.Reference ishereby m ade to thatcertain JointVenture
              Agreement(thet'PriorAgreement'')datedasofNovember29,2016betweenBorchers
              andBruceEisen(çtEisen'')creatingajointventurewiththenameçlGraphicNovel
              Enterprises.''The parties acknow ledge and agree thatthe PriorA greem entw as previously
              term inated,ab initio,and isnot,and neverw as,ofany force oreffect, thatneither
              BorchersnorEisen has orhad any rights orobligationsunderorpursuantto the Prior


      Te= ination.Graphic.Novet.
                               ooz.docx
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 26 of
                                      60


                A greem entand thatnone ofBorchers,Services orEisen entered into any agreem entw ith
                any third party w ith respectthereto or in connection therew ith
                                                                            .




                RIG H TS TO V ENTU R E PRO PER TY . Exceptas specifically setforth herein, al1ofthe
               Venture'sproperty(including,withoutlimitation,anyandallrightsundertheQuitclaim
               Agreement)andobligationsareherebyassigned,transferredandset-overto Borchersand
               Borchershercby assum es and acceptssuch assignm ent  .




               V EN TU R E O BLIG ATIO N S.A ny and a11past, currentorfuture obligations ofthe
               Venttlre whethernow known orhereafterdetermined, including,w ithoutlim itation,those
               obligationsrelatingto:(a)theCityofBeverly Hills,(b)thecountyofLosAngeles,(c)
               theLawsuit,and/or(d)theQuitclaim Agreement(the''Obligations'')areherebyassumed
               by Borchers in theirentirety.Serviceshasno and shallhave no liability orobligation in
               connection w ith the Obligations.

      6.       C O N SIDEM TIO N .

                   a. A m ountofConsideration

               In consideration ofServicesterm inating the Venture and a11oftheVenture'sassetsbeing
      assignedtoBorchers,BorchersshallpayServicesasum (theûûconsideration'')equaltothe
      greaterof:(i)TW ENTY-FIVE PERCENT (25%)ofonehun/edpercent(1000A)oftheNet
      Proceeds(asdefinedhereinbelowl;or(ii)tivethousanddollars($5,000.00).Borchersshallpay
      Servicesthe Consideration assetforth in paragraph 6 c hereinbelow .
                                                           .




                   b. N etProceed D efinition

               Asusedherein,ûiNetProceeds''shallmeanonehundredpercent(100BA)ofa11awards,
      settlem ents,paym ents,cash,m onies orsum spayable to oron behalfofany one orm ore ofthe
      BorchersParties w ith respectto the Law suitafter tsrstdeducting, offthe top,one hundred
      percent(100%)ofBorchers'actual,out-of-pocketthird-party costsactuallypaidinconnection
      w ith the Law suit.

                        Pavm entofthe Consideration

               Borchersshallpay Selwices,in im m ediately available funds, onehundredpercent(10084)
      oftheConsideration(orthatpal4oftheConsideration)withinthree(3)businessdaysfollowing
      thereceiptby anyoneormoreoftheBorchersPartiesoftheNetProceeds(orany partthereog
      orthe tinancing related to any production based on the Property, as applicable,butin no event
      laterthan the èom m encem entofprincipalphotography ofsuch production O therthan as
                                                                                .

      expressly setforth herein,Borchers shallhave no obligation to Servicesw ith respectto the
      Property,be itm onetary orotherwise.



      Te= ination.Graphic.Novel.ooz.docx
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 27 of
                                      60


               LEG AL SER VIC ES.Reference ishereby m ade to thatcertain agreem entdated asof
               D ecem ber 1,2016 by and between Servicesand the Venture w ith respectto legalservices
               tobeprovidedby ServicestotheVenture(thetûtxegalAgreement'').Theparties,eachon
               behalfofthem selvesand the Venture hereby acknow ledge and agree thatthe Legal
               A greem entisterm inated and thatneitherthe Venture norB orchersnor Serviceshasor
               shallhave any rights or obligations underorpursuantto the LegalA greem ent
                                                                                        .




      8.       R ELEA SE O F CLA IM S

                   a. Bv Borchers

               Borchers,on behalfofBorchers,Borchers'predecessors,successors, subsidiaries,
      businessentities(ownedinwholeorinpart),parentcompanies,aftiliates,divisions,related
      entities,co-venturers(otherthan Services),partners,licensees,sublicenseesandassigns,anda11
      oftheirrespective officers,directors,agents,em ployees, ex-em ployees,insurers,m anagers,
      businessm anagers,accountants,attom eys, consultants,representatives,shareholders and/or
      m em bers and any and allotherpersons,corporationsor otherentities acting underthe
      supervision,direction,controloronbehalfofany oftheforegoing(thettBorchersParties'')
      doeshereby release and foreverdischarge Servicesand itspredecessors, successors,subsidiaries,
      businessentities(ownedinwholeorinpart),parentcompanies,aftiliates,divisions,related
      entities,co-venturers(otherthanBorchers),partners,licensees,sublicenseesandassigns,andal1
      oftheirrespective ofticers,directors,agents,em ployces, ex-em ployees,insurers,m anagers,
      businessm anagers,accountants,attorneys, consultants,representatives,shareholdersand/or
      m em bersand any and allotherpersons,corporationsorother entitiesacting underthe
      supervision,direction,controloronbehalfofanyoftheforegoing(thet'ServicesParties'')of
      and from any and allclaim sthatany ofthe BorchersParties has orthatm ightarise from or
      related to the Venture,the .
                                 1V Agreem ent,the PriorAgreem ent, theQuitclaim Agreement,the
      LawsuitortheProperty(collectively,theReleasedM atters').Borcherscovenants,onbehalfof
      itselfand the B orchersParties,notto m ake, assertorm aintain againstany ofthe SelwicesParties
      any claim ,dem and,action,cause ofaction,suitorproceeding arising outoforrelated to the
      Released M attersotherthan asm ay be required to enforce thisA greem entorany ofB orchers'
      rights herein.

                       Bv Services

              Services,on behalfofthe Services Parties doeshereby release and foreverdischarge
      Borchersand the BorchersPartiesofand from any and allclaim sthatany ofthe Services Parties
      hasorthatm ightarise from orrelated to the R eleased M atters. Services covenants,on behalfof
      itselfand the ServicesParties,notto m ake,assertorm aintain againstany ofthe Borchers Parties
      any claim ,dem and,action,cause ofaction,suitorproceeding arising outoforrelated to the
      Released M attersothcr than asm ay be required to enforce thisA greem entorany of Services'
      rightsherein.


      Te= ination,Graphic.Novel.ooz.docx
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 28 of
                                      60


      9.       REPRESENTA TIO N S AN D W A R R AN TIE S. Each party hereto hereby represents and
               w arrants,each foritself,that:

               a.      Ithasthe pow erand authority to enterinto thisA greem entand to perform its
               obligationshereunder;and

               b.      lthasnotassigned,transferred,conveyed orhypothecated any rights hereunderto
               any third-party.

      l0.      INDEM NITIES.Borchersshallindemnity and defend any and alloftheServicesParties
               from and againstany claim ,cost,proceeding orexpense arising outofor in relation to
               any breach by any ofthe BorchersPartiesofany representation, w arranty orobligation
               m ade herein.Services shallindem nity and defend any and allofthe BorchersParties
               from and againstany claim ,cost,proceeding orexpense arising outofor in relation to
               any breach by any ofthe Services Partiesofany representation, w arranty orobligation
               m ade herein.

               CA LIFO R M A CIV IL C O D E SECTIO N 1542 The partieshereto acknow ledge,each
                                                                 .

               foritself,thatthey are aw are thatthey m ay hereafterdiscoverfactsdifferentfrom orin
               addition to w hatthey now know orbelieve to be tnze w ith respectto the Released M atters
               and agl-eethatthe release shallbe and rem ain in effectin allrespects. The parties
               acknow ledge,each foritsclf,thatthey are aw are of Section 1542 ofthe CivilCode of
               Californiaand do hereby expressly waive and relinquish a1lrightsand benefitswhich
               such party m ay have under said Section w hich reads asfollow s:

                  A generalrelease does notextend to claim sw hich the creditor doesnot
                  know orsuspectto existin hisorher favoratthe tim e ofexecuting the
                  release,w hich ifknown by him orherm usthave m aterially affected hisor
                  hersettlem entw ith the debtor.

      N O TICES.A llnotices and paym ents to be given orm adehereunder shallbe given orm ade at
      the respective addressesofthe parties as setforth below . N oticesm ay be sentby certified or
      registered m ail,ret'ul'n receiptrequested,properly addresscd and posted, by personaldelivery or
      by overnightor second day dclivery via FedEx orU PS A ny noticessentby m ailshallbe deem ed
                                                             .

      to havebeen given w hen the m ailing party receives the return receiptacknow ledgm ent. Any
      noticessentby personaldelivery shallbedeemed to havebeen givenwhenreceived Any notices
                                                                                          .


      sentby ovemightcouriershallbedeemedtohavebeengiventhree(3)businessdaysafter
      depositw ith such courier com pany.Correspondence in the ordinary course, m ay be done via
      emailprovidedthatthesenderoftheemailreceivesawrittenresponse(whichmay includea
      non-automatedemailresponse)tosuchemail.

      TO SERV ICES                                                   TO BOR CH ER S

      M edia A dvisory Services,lnc.                                 L.W ayneA lexander
      528 Palisades Dr.,Suite l30                                    A LF& L,LLP
      Tea ination.Graphic.
                         N ovel.ooz.docx
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 29 of
                                      60


      Pacific Palisades,CA 9022                                     1880 Centur.y Park East,Suite 914
      Tel:310-986-3396                                              LosAngelesCA 90067
      Em ail:Brtlcel
                   AfiserlFvsq.com                                  Email:swangol m e.com
       12.     M ISCELLAN E OU S PR O VISIO N S. Capitalized term s used herein and notothelw ise
               defined shallhave the m eaning ascribed to them in the JV A greem ent The captionsused
                                                                                        .

               in connection w ith the sections,paragyaphsand subparagraphs ofthisA greem entare used
               only forpurposes ofreference and shallnotbe deem ed to govern, lim it,m odify orin any
               m annereffectthe scope,m eaning orintentofthe provisionsofthisA greem entorany
               partthereof,norshallsuch captionsbc given any legaleffect. ThisA greem entcancels
               and supersedesal1prior agreem ents and understandingsbetween the partiesrelating to
               thesubjectmatterhereof,andcontainsalloftheterms,conditionsandpromisesofthe
               partieshcreto and no m odification ofany provision hereofshallbe valid orbinding
               unlessin writing.N othing herein contained shallbe constnled so asto requil-e the
               com m ission ofany actcontrary to law and w hereverthere is any conflictbetw een any
               provision ofthisA greem entand any presentor ftlttlre law , contrary to w hich the parties
               have no legalrightto contract,the lattershallprevail, butin such event,theprovisionts)
               ofthisA greem enteffected shallbe curtailed and lim ited only to the m inim um extent
               necessaly to bring itw ithin the requirem ents ofsuch law . ThisA greem entm ay be
               executed in one orm ore countep arts,each ofw hich when taken togethershallconstitute
               one and the sam e agreem ent,and each ofw hich shaltconstim te an originalcopy ofthis
               Agreement.Inaddition,thisAgreementmaybeexecutedviafacsimile(includingscans)
               and such facsim ile copy shallconstim te an originalcopy ofthisA greem ent. N o failure by
               eitherparty to insistupon the strictperform ance ofany covenant, duty,agreem ent,or
               condition ofthisA greem entorto exercise any rightorrem edy consequentupon a breach
               thereofshallconstitute w aiverofany such covenant, duty,agreem ent,orcondition,or
               any such breach.N otwithstanding anything to the contrary contained in thisA greem ent,
               there are no third-party benetk iariesto thisA greem ent Subm ission ofthisA greem entfor
                                                                      .

               exam ination,negotiation,orsignatt   zre doesnotconstitute an offer, and thisA greem ent
               shallnotbe effectiveuntilitisduly executed and delivered, if atall,by a1lparties hereto.
               Each party acknow ledges thatitorhe hashad an opportunity to consultw ith an
               independentattorney or otherrepresentative regarding the tennsand conditions ofthis
               Agreem entand thatthe drafting and negotiation ofthisA greem enthasbeen fully
               participated in by a1lpartieshereto and,foral1purposes, thisAgreementshallbe
               conclusivelydeemedtobejointlydraftedbyal1partieshereto.W ordsimportingthe
              singularshallinclude the pluraland vice versa, w ordsim porting any gendershallinclude
              allothergenders,w ords im porting personsshallinclude bodiescorporate, unincop orated
              associationsand partnerships and vice versa. R eferences to the whole shallinclude the
              partand vice versa.A llreferencesto dollars herein shallm ean U nited States dollars.

              Exceptas specifically setforth herein,nothing in thisAgreem entshallbe construed as
              creatingapartnership orjointventureofanykindbetweenthepartiesorasconstituting
              eitherparty as the agentofthe otherparty forany purpose w hatsoeverand neither party
              shallhave the authority orpow erto bind the otherparty orto contractin the nam e ofor
              create a liability againstthe otherparty in any w ay orforany purpose Each party
                                                                                    .




      Te= ination.
                 G raphic.
                         N ovel.ooz.docx
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 30 of
                                      60


                undertakesw ith the otherto do al1thingsreasonably w ithin itspow erwhich are necessary
                ordesirable to give effectto the spiritand intentofthisA greem ent

                G O VER N IN G LAW ;V EN U E This A greem entw ill be binding on the parties hereto,
                                                       .

                and their respective heirs, successors and assigns and shallbe constrbled in accordance
                w ith the law s of the state of California applicable to agreem ents w hich are executed and
                fully perfonued w ithin such state A ny legalproceedings arising outoforrelating to this
                                                           .

                A greem ent or its alleged breach shall be brought in the Federal D istrict Court, for the
                Central D istrictof California, or,in the eventthatsuch courtlacksjurisdiction,in the
                SuperiorC ourtofthe State ofCalifom ia, forthe County ofLosAngeles, to the exclusion
                ofany other forum,and the partieshereby submitto the exclusivejurisdiction ofthe
                aforesaid courts.A ny sum m ons, orderto show cause,writ,judgment,decree orother
               process,issued by such court,m ay be served on either party atthe address indicated in
               the agreem ent and in the m anner set forth for N otices herein or personally w ithout the
               state of Califom ia,and when so served, such party shallbesubjectto thejurisdiction of
               such courtasthough the sam e had been served w ithin the state ofCalifornia.

               I'
                N W ITNESS W H EREOF,the partieshave executed thisA greem entasofthe date first
      w ritten above.

      M ED IA AD V ISO R Y SERV IC ES,IN C .                   D ON A LD     O C

                                           w--j   J'
                                                                                      +.*




      Signam re - Bnlce Eisen, President                       Signature




      Te= ination.Graphic.Novel.ooz.docx
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 31 of
                                      60




                                                           tvcopyright.gov




            Pleaœ seethefol
                          lowingfor= reinform ationabout            Number
            recordation:                                              fvjtj
                                                                    o     os
              * Compendium ofU.S. Copyri
                                       ghtOfficoPracticos
               fcharlteripa(
                           )():necorcjali
                                        orl)                       EI        ic      ves     xo
             @ Recordatp or'ofTransfersand otnerDocuments           Vltle tist
               Clrcular12)                                         lnduded*
             * Calculalïng Fees/orRecordlng Documinnts and
                                                                        Fees
               Notices()flcrrninati
                                  on(Clrcular12a)
             @ nocumentcovers#,eetfyorrn ocs)                                     -sotethatelectronictitleIistsmaynotbe
                                                                                  subm ltted with noticesofterm l
                                                                                                                natlon.
             * Nolice of'
                        lhrminatlon Covt'
                                        !rSbet
                                             at(Form Tt;SI
             . 17tlvs.c lj2()a,204,2os,ao4(c),a( )ao)             c        pxoessingtime:Generallyupto9monthsfor
                                                                  transfersand otherdœ umentsand 5 monthsfornotices
             * 37t3FR 15J()14,2(.  11!().                         ofterm ination.
             . DeclaratlonsofOwnefstninIn h/uslcalW orks
           Inforrnationaboutsubrnlttl
                                    rlgotrlertypesofdocuments Curr proce slng;September2017(transfersand
           lotheCopyrlghtOtfl ce.                             otherdocumentsl;December2017(
                                                                                          noti
                                                                                             cesof
                                                              termination)

                                                                  Regae essofthe ptx - lt
                                                                                        m :meloryour
                                                                  fK e lonlsl,thee#e lvedat/ofo rdate Isthe
                                                                  datetheCoplghtOfu o kesyourcom/ete
                                                                  submi
                                                                      ssl
                                                                        onInace abfeform.
  Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 32 of
'                                       60
'   atalog

atalog (1978to present)
lst:LeftA nchored Title = Children ofthe C orn
ts:D isplaying 1 of 474 entries




                        Children of the corn;Stephen King.

  Type ofW ork:R ecorded D ocum ent
rum entN um ber:V 9957D 902
,ofR ecordation:2018-06-28
rightD ocum ent:V 9957 17902 P 1-11
:te ofE xecution:asof 30N ov16
 of C ertification:06/26/2018
             Title:Children ofthe corn;m otion picture /Stephen K ing             .


          Notes:Quitclaim agreem ent.
        Party 1:Park Avenue Entertainm ent, LLC .
        Party 2:G raphic N ovelEnterprises       .



         N am es:Park A venue Entertainm ent, LLC
                 G raphic N ovelEnterprises
                 Stephen K ing


                                 d prwious next#
                          Save,Printand Em ail(Help Pagq)
         SelectD ownload Form at FullRecord =               FormatforPrint/save
         Enter yourem ailaddress'
                                .                                                     -   Em ail




                       Ia'olvx Q zao.w lx LT1o+zw..xr rr1Floo   Q in.-+ n xro..
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 33 of
                                      60




                           Ex hib it 2 1
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 34 of
                                      60


   LOUISP.PETRICH                                          LAW OFFICES                              SUITE3l10
   VINCENTCOX                                                                                 2049CENTURY PARK EAST
   DONALD R.GORDON                           LEOPOLD,PETRICH & SMITH                      LOSANGELES,CALIFORNIA 90067-3274
   DANIELM .M AYEDA*                                A PROFESSIONALCORPORATION                 TELEPHONE;(310)277-3333
   ROBERTS.UUTIERREZ                                                                          FACSIMILE: (3l0)277-7444
   JAMIELYNN FRIEDEN                                       www.lpsla.com
   ELIZABETH L. SCHILKEN                                                                    A.FREDRICLEOPOLD (1919-2008)
   *AlsoadlnittedintheDistrictofColumbia                                                           OFCOIJNSEL:
                                                         June 19,20l8                         EDWARD A.RUTTENBERG
                                                                                                JOEL MCCABESMITH
                                                                                                 LORALEESUNDRA
   Author'
         sE-Mail:dgordon@lpsla.
                              com                                                                    05587.0001


         V ia E m ail

        Donald P.B orchers
        250 Jacaranda D rive,#801
        Plantation,FL 33324

                   R e:         D onald P.Borchers -CH ILD REN OF TH E CO RN

        DearDonald:

               W e have review ed the copyrightreportofThom son Com puM ark, dated July 16,2008,
        forthe story entitled tschildren ofthe Corn,''byStephenKing(the'$Story''),wehaveupdatedthe
        copyrightreportthrough ourreview oftherecordsoftheU .S.CopyrightOftk e and we have
        reviewedthe documentsin the chain-oftitle ofrightstothe Story provided to us, which arelisted
        on Schedule 111'5to thisletter. A s you know ,the Story wasoriginally published in the M arch
        1977 issue ofPenthouseM agazine.Thatissuewasregistered forcopyrightin thenam eof
        PenthouseInternational,Ltd.asofapublication date ofFebruaryl4, 1977. The copyrightw as
        renew ed in the nam e of Stephen K ing,as author,on Septem ber28, 2005.

                    ln ouropinion,you haveobtained the rightto produceand distribute sequelm otion
        picturesbased upontheStory(hereafterttNew Productions'').SuchNew Productionsmaybe
        sequelsorprequelsto the storiestold in theStory but,although thelanguageissomewhatvague,
        webelievethatsuchN ew Productionscannotincludem aterialfrom theStory which were
        includedintheOriginalPicturetorthefirsttwosequels).Ofcourse,materialentirely originalto
        you,such asafilm setin a dystopian futurewherechildren ruletheworld and adultsare hunted
        and endangered species,can be a partofa N ew Production.

                    Thisopinionissubjecttothefollowingcomments:
                                ln 1994 Park Avenue essentially controlled the al1rightsto createfuture
                                derivative w orksbased on the Story and the O riginalPicture. In 2016 Park
                                Avenue quitclaim ed allofitsrightsto yourpredecessor. You essentially control
                                allsueh rightsthatPark Avenuedid notgrantaway between 1994 and2015. A s
                                far asw e can tell,Park A venue entered into tw o relevantagreem ents: the 1994
                                agreementwith M iram ax andthe 2005 agreementwith Dim ension Film s, a
                                division ofM iram ax.
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 35 of
                                      60
                                                                                   LEOPOLD,PETRICH & SMITH
      D onald P.Borchers                                                               A PROFESSIONAL CORPORATION
      June 19,2018
      Page 2


                      OnoraboutAugust31,2016,pursuantto section 203 ofthe CopyrightAd ,
                      Stephen K ing served aN otice ofTerm ination upon 21stCentury Fox lnc. (the
                      'W otice''),bywhichKingsoughttoterminatethegrantbyKingandDoubleday &
                      Company,lnc.toHalRoach Studiosregarding theStory, a grantwhich theNotice
                      states w as executed on oraboutM ay 27,1982. The N otice providesthatthe
                      effectivedateoftheterm ination isSeptember1, 2018. Thereafter,on orabout
                      Septem ber22,2017,Stephen King served aN oticeofTermination pursuantto
                      section 203 upon Dim ension Films/TheW einstein Co., LLC (theç ûsecond
                      Notice''),bywhichKingsoughttoterminatethegrantbyKingandDoubleday&
                      Com pany,Inc.to H a1Roach Studios regarding the Story, a grantw hich the N otice
                      stateswasexecuted on oraboutM ay 27,1982. The SecondN oticeprovidesthat
                      the effective date ofthe term ination is Septem ber22, 2019. Ifeitherthe N otice or
                      SecondN oticeiseffectiveasto you,they willterm inateyourability, ortheability
                      ofyoursulxessors,grantees,orassigns,to produceand distribute anew
                      derivativework(such asamotionpictttre)basedupontheStoryintheUnited
                     States. 1 W edo notbelievethateithertheNotice orthe SecondN oticeiseffective
                     to term inateyourrightsto theStory. W hiletheform and contentofboth notices
                     appearto be sufficientandthenoticesweretimely sent,neithernoticewasserved
                     on you noron any party inthe chain ofrightsfrom King to you.Significantly,
                     both theNoticeand Second Noticeareaddressed to a(çGrantee, orthe G rantee's
                     Successorin Title,W hose Rights are Being Term inated''and liststhose Grantees
                     as21stCentury Fox lnc.in theN oticeandD imensionFilm s/TheW einstein Co.,
                     LLC in the SecondN otice. You areneitheroftheseentitiesnorare you a
                     Cçsuccessorin Title''to either.Therefore,neithernoticewasdirected in any
                     fashion to you.Sinceaterm inating party hasbeen held to havetheability and
                     rightto selectthe w ork to be term inated w hen term inating rights in and to a m ulti-
                     w ork grant,itislogicaland reasonable thatthe term inating party hasthe sam e
                     rightwithrespecttoidentifying(andlimiting)thepartieswhoserightsarebeing
                     terminated. Thus,you can arguethattheform ofboth noticesexpressly exclude
                     you from the term ination.

                     Y ou can further argue thatthe tw o notices do notconstitute an adequate attem pt
                     to give notice as to you. W hile itiscustom ary,and isrequired underthe
                     CopyrightOffice Regulations,37 C.F.R.210.10,fortheterm inating party to serve
                     theNoticeofTermination on a11partiesknown to bein therightschain-of-title,
                     which w ould in this case include Fifth A venue,Park A venue, Disney,Lakeshore,
                     etc.,thatis notw hatthe courts interpreting the term ination statuteshave required.
                     The Courtin Siegelv. W arnerBros.Entertainm entInc., 658 F.supp.zd 1036
                     (C.D.Cal.2009),citingtheintluentialconcurringopinioninBurroughsv.Metro-
                     Goldwyn-Mayer,Inc.,683F.2d610 (2d Cir.1982),heldQtthatserviceofthe
     iBecausetheterm ination rightisam atterofA merican copyrightlaw, aterm ination would notaffectyourrights
     outsidq ofthe United States.
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 36 of
                                      60

                                                                         LEOPOLD,PETRICH & SMITH
      D onald P.B orchers                                                    A PROFESSIONAL CORPORATION
      June 19,2018
      Page 3


                   termination noticeneed onlybem adeupon thelastgrantee in the chain oftitle of
                   which those serving thenoticearereasonably aware.''Siegel, supra.,658
                   F.supp.zd at1088,quoting3 M .& D.Nim mer, NimmeronCopyrightj11.06gB)
                   atl1-40.18-11-40.21. Here, King only served the N otice on 21Stcentury Fox
                   andthe SecondN otice on Dimension/W einstein, neitherofw hich are in the direct
                   chain-of-titleto yourrightsin theStory.Given the complexity ofthe chain-of-
                   titleand them any referencesto grantsofrightsto the Story and the Original
                   Picture(andsequelsthereto)intheCopyrightReportandtherecordsofthe
                   CopyrightOffice,webelievethatthe betterview isthatserviceoftheN oticeonly
                   upon 21StCentury Fox and the Second Noticeonly upon Dim ension Film s/The
                   W einstein Co.,LLC wasnotadequatevisavisthe successorstotherightsheld by
                   Fifth A venue and Park A venue. H owever, the lack ofcase law atthe federal
                   appellatelevel(andotherrelevantauthority)concerningtermination/notice
                   servicerequirem entsm akesthisacomplex outcometo predict.

                   W earerelying on a variety ofshol'tform agreem ents/assignm entswhich were
                   recorded in theU.S.CopyrightOfficeand/ordescriptionsofdocum entssetforth
                   in thc CopyrightRepol-ts. ltw ould be preferable to obtain copiesofallrelevant
                   docum entsincluding the underlying long form agreem ents;however, itis
                   com m on to rely on such shortform agreem entsin cormection with olderchainsof
                   title.

                   Ouropinion regardingthe scopeofyourrightsin the Story isbased on our
                   interpretation ofanumberofdocum ents, especially nos.12 and 19. The language
                   oftheagreem entsisboth terse and convoluted butwebelievethatour
                   intep retation isafairreading ofsuch language.

                   There are a num berofcopyrightm ortgages/security agreem ents/liens listed in the
                   copyrightreport,forwhich releaseshavenotbeen recorded, by,am ong others,
                   various Cannon entities. M ostofthese liensdo notinvolve partiesin the direct
                   chain oftitleofyourrightsto theStory and they should notthereforehavethe
                   potentialto disruptyourrights. Others are so outdated asto undoubtedly have
                   been released.

                                                    V ery truly yours,

                                                    1 (
                                                    D onald R . o don
     D RG :ct
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 37 of
                                      60
                                                                     LEOPOLD,PETRICH & SMITH
      Donald P.Borchers                                                  A PROFESSIONALCORPORATION
      June 19,2018
      Page 4


                                               Schedule (t1''


                  lnstrum entdated M arch 4,1977,by Penthouselnternational, Ltd.in favorof
                  Stephen K ing.

                  Literary Purchase A greem ent, undated(butexecuted inorabout
                  Octoberm ovember1982),between StephenKingandDoubleday andCompany,
                  on theonehand,and HalRoach Studios,lnc., on the otherhand.

                  Literary Purchase Agreem ent, dated asofJuly 21,1983,between HalRoach
                  StudiosandNew W orld Pictures.

                  Am endm ent,dated July 29,1983,to Literary PurchaseAgreem ent, dated asof
                  July 21,l983,betw een H a1Roach Studios and N ew W orld Pictures.



                  M ortgage and A ssignm entofCopyright, dated June 11,1984,by Cinem a G roup
                  V enture in favor European A m erican Bank & TrustCom pany.

           6.    Agreem entForPurchase A nd Sale Of Certain A ssets OfN ew W orld
                 EntertainmentLim ited And Affiliates,dated November28, 1989,betw een New
                 W orldEntertainment,Limited and OceanaDistributorsL.P.

                 Quitclaim,datedasofNovember28,1989,betweenNew W orldEntertainment,
                 Ltd.(andvariousofitssubsidiary andaffiliatedcompanies)andTransAtlantic
                 Distributors,L.P.(formerlyOceanaDistributors,L.P.)
                 ShortForm Assignm ent,dated asofM ay 17, 1990,by CinemaGroupVenture(a
                 jointventurebetweenCinemaGroup,lnc.andCinemaGroupPartners)infavor
                 ofDestination Cinem a,lnc.
           9.    ShortForm LicenseAgreement, dated June 22,1990,by Transatlantic
                 Distributors,LP in favorofNovi,Inc.
           10.   A ssignm entA greem entdated as ofM arch 31, 1991,by and between Transatlantic
                 D istributors,LP,on the one hand, and RobertBennett,Vivaldi,Ltd., Roscom are,
                 Ltd.,and Stanton L.Stein,on the otherhand.

                 AssetPurchaseAgreement,dated asofJune 30, 1994,between Fifth Avenue
                 Entertainm ent,Ltd.and Park A venue Entel-tainm ent, LP.

           12.   Agreem ent,dated June 30,1994,between Park Avenue Entertainment, LP and
                 M iram ax Film Corporation.
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 38 of
                                      60

      D onald P.Borchers                                               LEOPOLD,PETRICH & SMITH
                                                                           A PROFESSIONAL CORPORATION
      June 19,2018
      Page 5


                   AssignmentofRightslncluding RightsUnderCopyright, dated asof
                   Septem ber20,1996,between Transatlantic D istributions, L.P.,Transatlantic
                   Entel-tainmentLP,and BopaulEntertainmentL.P.,on the one hand,and
                   Lakeshore lnternationalCorp., on the otherhand.

            14.   SecuritiesandExchangeCom mission Form 8-K , dated September24,1996, of
                  New W orld Comm unicationsGroup Incorporated regarding Agreem entand Plan
                  ofM ergerby and am ong New W orld CommunicationsGroup lncorporated, N ew s
                  Corp.,Fox Television Stations,Inc.,and Fox Acquisition Co,. lnc.

            15.   CopyrightM ortgageand Assignm entdated asofJune30, 2000,by Park Avenue
                  Entertairlm ent,LP in favorofLakeshorelnternationalCorp.

                  ShortForm Assignm ent,datedasofOctober l0, 2001,by Fifth Avenue
                  Entertainm ent,L.P.in favorofLakeshore InternationalCorp.

                  CopyrightM ortgage and Assignmentdated asofOctober10, 2001,by Fifth
                  AvenueEntertainm entLP in favorofLakeshorelnternationalCorp.
            18.   A ssignm entand A ssum ption A greem entdated August 15, 2002,by and am ong
                  Lakeshore lnternationalCorp.and Lakeshore InternationalLLC .

                  ShortForm Assignment,effectiveasofFebruary 11, 2005,betw een Park A venue
                  Entertainm ent,L.P.and Com pany Film s, a division ofM iram ax Film Corp.
            20.   LetterAgreement,dated February 11, 2005,between Park AvenueEntertainm ent,
                  L.P.and Dimension Film s,adivision ofM iram ax Film Corp.
           21.    LicenseAgreementdated asofAugust31, 2010,M iram ax Film N Y,LLC
                  (successortoM iramaxFilm Corp.)andW Acquisition Company,LLC
                  (11
                    N ewco'').
                  License A greem ent,dated as ofO ctober6, 2015,am ong D isney Property Co.,
                  LLC,DisneyAssetsCo.,LLC (collectivelyCicompany'')andW altDisney
                  Pictures,onetheonehand,andW AcquisitionCompany LLC (GtNewco'').
           23. Quitclaim AgreementdatedNovember30,2016,by ParkAvenueEntertainment
                  LLC in favorofGraphicN ovelEnterprises.

                  Term ination Agreem ent,dated as ofJuly 27, 2017, betw een M edia A dvisory
                  Services,lnc.and D onald P.Borchers.
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 39 of
                                      60




                                                          !
                                                          > copyright.gov


                :œ       .*   . .   ';*     e   :*:' .                      *       @* # ' #         '     .   .*


           Pl/mM sœ thefollowingformoreinformationabout            Num ber
           œcordatlon;                                             ofrrtw s
              . Com pendium ofU S. CopyrightO'
                                             ffice Practices
               fchapter2300:qecordation)                          Electroruc           Yes     No
             . Recordati onofTransfersaod otherpoct
                                                  aments           T'
                                                                    el
                                                                     e List
               fci
                 rcular,2)                                        lnauded.
             . calculating F'
                            eesforaecorutng oocumentsan,              Fees
               Noticesoflerrqinati
                                 on(circular12a)
             * DocumentCoverSheet(Fosrn DCSI                                        *NOtethatel
                                                                                              œ tronictitl
                                                                                                         e li
                                                                                                            stsmay notbe
                                                                                    subm l
                                                                                         tted with notlcesofterm i
                                                                                                                 natl
                                                                                                                    on.
             . Noti
                  ce ofTermlnatsonCovorsheet(F.()rm '
                                                    1'
                                                     ()s)
             * 1/U.S.C.jj203.204,205.304(c),304(c1)              Cucentpm m- singtime:Generall
                                                                                             yupto9monthsfor
                                                                 transfmi
                                                                       ern
                                                                         saand
                                                                           tionotherdœ um entsand 5 monmsfornotices
                      .
             . 37c >@).çjê?()14.z'cl!().                         of ter         .
             * DeclaratdonsofOwnership in MusicalW orks
           lnformationaboutsubmlttlngothettypesofdocuments CurrenW processlY :September2017(transfersand
           totheCopyri ghtOffi
                             ce.                           otherdocuments);l'
                                                                            Nvt
                                                                              &Nnber2017(noti
                                                                                            cesof
                                                           termi
                                                               nation)

                                                                 Fe aeessofmep-        Nmefœ yoty
                                                                 e<re fkArks),thee;> dateofe      e lstY
                                                                 datetheCopFi ghtofe o ke m urcom/de
                                                                 subme on inactw taNe*rm.
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 40 of
                                      60
           Form DCS (Docum entCoverSheet)                                           ElectronicTitleListEnclosed U-1
           FoTRetm dation ofDocum entsundeT17U.S.C.9205
           UN ITED GTATES CO PYRIGHT O FFICE                                        DeclarationofOwnershipinaMusicalWork(DOMW)U-I
                                                                                    4
                                                                                    JDOM!A/fschecked anelectronicti
                                                                                                                  tl
                                                                                                                   eJfstrnustbeenclosed
                                                                                    and ''ElectronicTitleListEnclosed''rnustalso bechecked.
           Privacy Ad Notice:Sections 2o5 and 7o5 of title 17 oft%e Llnitea
           States Code authorize the CopyrightOm ce to colled the personally
           identifyi
                   nginfoymation (PII)requestedon thisform.PIIisany                                       DO N OT W RITE IN TH IS Bö X
           personalinformation thatcan beused to identify, contat't,ortrace
           an individual#such asnames,addresses,andtelephonenumbers.By
           providingthisinformation,you aTeagreeingtotherouti    neuqeofitto
           establish and m aintain apublicreco'rdv which includesappearingin
           theemce's#aperandonlinepubli:recordsand indexes,i
           Oe                                                     nctlhe
                                                                      udipubl
                                                                         ngthice   Sk#
               ce'sonllne catalog,and in seawllrepo/sprepared foy              .
           Ifyou do notprovide the information requested, recordation m ay
           be yefused ordelayed,and you m aynotbeentitled to cedain relief,        Dateofrecordation M                        D               v
           Tem edies,and bene6tsunderthecopyriglltlaw.                                                    (ASkfk1GNEDBYTHECOPYRIGHTC1FFICE)




 Sendto:Libraryofcongress,CopyrigbtO#ke-Doc IM 435,7oJIndependenceAvenueSE,Washington,DC20559-6000
                                                 -

        IfsubmittingaDOMA sendto:Copyri  ghtO# ce-poMl PO.Boxz75'Jz Washinqton,DC 20024-7537
                                                                                          .                                    .



 To the RegisterofCopyrights:Please record the accom panying docum ent.

 IMPORTANT:Pleasereadallinstructionsforcompletinq thfs-/brrn.IfyouhaveenclosedJneledronictitlelistorfyourdocumentisa
                                                                .

           DeclarationofownershipinayusicalWork(DOMW),cbecktheappropriateboxles)onthetopofthispage.

 1 '
   ntleoffi
          rstworkprovided
     în docum ent



 2 Totalnumberofutles
    in docum ent

3 pagenumberls)indocument
    wheretitlesinform ation
    can belocated

4 Arnountoffeecalculated                         $ 105.
                                                      00
                                                                          (Feesaretobecalculatedinaccordancewitb37C.ER.j203.
                                                                                                                         . 3(c))

5 Feeenclosea                                        X Check Z MoreyOrder
                                                     (
                                                     Z FeeauthorizedtobechargedtoCopyrightOmcedeposîtaccount



6 Retuynxeceiptrequested                             X Ifchecked,pleaseencloseasecondcornpleted copy ofthisform and aself-addressed
                                                        postage-paid envelope

7 Redacteddocument                                      Checkifdocurnentisredacted
                                                     U'
                                                      1Checkifawrittenjustificationforredactedmaterialnoterumerated
                                                        inj-
                                                           lC.F.R.jao1.4(d)(4)(i)isenclosed

8 Er,glishtranslation                             Z CheckifanEnglishtranslationof'
                                                                                 non-Englishmaterialisenclosed
FORM DCS
                                                                                                                                                  PAGE1oF 3
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 41 of
                                      60
 9 Documenttype                         X Assignment Z ExclusiveUcense Z Non-ExclusiveLicense
     rchccktbeonetbatbestdescribes      Z ChangeofAddress Z MortgageorSecurityAgreement
     tbedocument)
                                        L)1Amdavit/Declaration/certihcation (
                                                                            Z CourtOrder q(()Will
                                        S ChangeofName(e.J.,viamergeragreement,amendmenttoartidesofincorporatior)
                                        V Other Also attachedisanOpinionLetterfrom Leopold Petrich & Smith

 1Q oocument'soateofExecution

 11 partyInformation
     (Providetbenamesoynppartiesào
     tbedocumentandthenatureof
     tbeirrespectiverelationshi
                              pstothe
     docum ent,including wbi ch part
                                   y
     j
     rtzny isthecurrentcop-
                          prf
                            ghf
     owneroftbeworkstowhichtbe
     documentpertains.ylmailinq
     addressrrlustalsobeprovfdedLf               Graphic NovelEnterprises
     subrndtffn.g(zDOM UUand rrlt
                                z>'be   Nam e
     voluntarikprovidedforallother                      Purchaser
     documents.fmorespaceisneeded,      Relatîonship
     attacbanadditionalsheet.)                             528 PalisadesDr.                                                 130
                                        Nurnber/street                                                        Apt/suite
                                               Pacifi
                                                    c Palisades                                   CA                90272
                                        Cîty                                              State               Zip

                                        V Listcontinuedonanattachedadditionalsheet

12 RemitterInforrnation                 lcerlA underpenaltyo/per/ur.yunderthelawsoftheUniteds'ateyofAmerkathatlhavebeen
     and certincations                  givenappropriateauthority tosubmitthiscoversheet,accompanying document,andany other
                                        endosedmaterialstotheU.S.copyrightOs ceforrecordation,andaIlinformationlbaveIubrnfttedîs
     4Ft?u,tbeindividualactuall
                              y         true,accurate,andcompletetothebestofmyknowl  edge.
     subm ft-tfngthfsform (
                   -      1ndthc
     attacbeddocumenttot'
                        he              Iunderstandthatanyyùk#fcatfonormisrepresentationmaysubjectrnetocivilorcriminalliability.
     CopyrigbtO# cc,provideyour         By if
                                            gnfng my narneb œ a              ledgethatIhaveread and agreetotheseconditions.
     contactinformationandmakethe
     requiredremittercertncations1)y
                                   .

     siqningyourname.TheO/cemay         Si                              -.                                           June 26,2c18
                                         gnature                                                              Date
     usethisinformationttlcontact
     youallclu!thesubmissionandwill
     sendthecertncateofrecordation      Nam e -
                                               Donald P.Borchers
     totheprovidedaddressjfthe
     docum entissuccessf
                       -
                       lz//
                       .  yrecorded.
                                   )                        Owner/GraphicNovelEnterprises
                                        Title/organization
                                                           528 Palisades Dr.                                                130
                                        Nurnber/street                                                        Apt/suite
                                               Pacifi
                                                    c Palisades                                   CA                90272
                                        City                                              State               Zip
                                        Ph                (310)490-1056                                 N/A
                                          one num ber                                     Fax num ber
                                               DpBorchers@ gmai
                                                              l.com
                                        Ernail

                                        Ifyou are not apartyto the docurnent,describeyourrelationship to the docurnentor
                                        theoriginalpartiestothedocument(e.g.,dulyauthorizedagentofaparty,successonin-
                                        interesttoaparty,dulyauthorizedagentofasuccessonin-interesttoaparty).




FO RM D CS
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 42 of
                                      60
 13 DocurnentcertiNcations                U1 Originaldocurnentenclosed         Z Omcialcertiscationenclosed
     (Tbesecertpcationscanbemade
     eitber!7ytherem/
           .         tteri
                         dentned          lcertA underpenaltyofper  jury underthelawsoftheUnitedStateso.fAplerfctzthatthefollowing
     ontbepreviouspageoranother           istrlzeandcorrect:(Checktheboxnexttoeachcerf/catfonbeinqmade.Tbeprstisalwaysrequired.
                                                                                                   .

     individual.
               )                          Thesecondisrequiredl't znori
                                                                     ginaldocumentorol cialcertfcationisnotenclosed.f/'Jdterent
                                          individualismakingeacbone,cornpleteandattacbanadditionalcopyoftbispage.   )
                                          HX TheaccowpanyingdocumentbeingsubmittedtotheU.S.EbpyrfghtOlcefovrecordationsatisjes,
                                              tothebestofmy knowledge,tbesignature,completeness,legfbflf'.piand,Vredacted,redaction
                                              requirementsforrecordationa,
                                                                         çwec@edin. 37c.ER.#2oJ.4.
                                          Z
                                          X rheacconmanyingdocumentbeingsubmittedtotheU.S.fbpyrf
                                                                                               g/lfOsceforrecordation%
                                              tothebestofmyknowledge,atnzeandcorred copyoftheofgfn/l,signeddocument.
                                          Iunderstandthatanyfals@cationo misrepresentationmaysubjectFnetocivilorcriminalIiability
                                          :# slgnin.q,n# nameb          leë ethatIhavereadandagreetotheseconditions.

                                          Signature          .
                                                                                                          Date June 26,2018


     Certifer Inform ation                Narn e Donald P.Borchers

    (Tbisinformationisonk required        Title/organization Owner/GraphicNovelEnterprises
    %anindividualotherthan
    tberemitteridentfedonthe
    previouspageism aking tbe             lfthecertifierisnota paztyto the docum ent,describethe certiser'srelationshîp to the
    abovecertfcations.
                     )                    documentortheoriginalpadiestothedocument(e.g.,dulyauthorizedagentofaparty,
                                          successonin-interesttoaparty,dulyauthorizedagentofasuccessonin-interesttoaparty).




FoRM Dcs REvIEWED212/2017 PTjrl
                              tedOnrdcycledPaper
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 43 of
                                      60

     From :Trackingupdates@fedex.com
    Subject:FedExShipment781600252296Deli
                                        vered
      Date: June 28,2018at10:10AM
       To: swanguero@ maccom



          Thistracking update has been requested by:
          Name:                Donald Borchers
          E-mai
              l:              swanguero@ mac.com


          Ourrecordsindicate thatthe fol
                                       lowing shi
                                                pmenthasbeendeli
                                                               vered:

         Ship date:               Jun26,2018
         Signedforby:              L,BUSH
         Deliverylocation:          Washington, DC
         Deliveredto:             Shipping/Receiving
         Deliverydate!             Thu, 6/28/2018 9:54 am
         Service type:             FedEx Express Saver
         Packagingtype:              FedExEnvelope
         Numberofpieces:              1
         Wei ght:                0.50 Ib.
         Specialhandling/services       Deli
                                           verWeekday
         Standardtransi t:          6/29/2018 by4:30 pm
         Tracking number:             781600252296

         ShipperInformati
                        on             RecipientI
                                                nformati
                                                       on
         PLANTATION                    Washington
         FL                      DC
         US                      US




         Pleasedonotfespond tothis message. Thisem ailwassentfrom anunattended m ailbox.Thisreportwasgenerated atapproxi
                                                                                                                       m ately
         9:10AM CDT on 06/28/2018.
         AIIweights are esti
                           m ated.

         Theshipmentisscheduled fordeliveryonorbeforethe schedul eddelivery displayed above. FedExdoesnotdetermine money-back
         guaranteeor delay claim requestsbasedonthe scheduleddelivery Please see the FedEx Service Guide forterms and
         conditi
               onsofservice,including the FedEx Money-BackGuarantee, orcontact yourFedExcustomersuppol   'trepresentative.
         To trackthe statusofthisshipmentonline, pl
                                                  easeusethefollowing: V ps:
                                                                           //www.fedex.com/apps/fedextrack/?
         action=track&tracknumbers=78l6oozszzg6&langc ge=en&opco=Fx&cli  entype=ivother
         Standard transi
                       tisthe date andtime the package i
                                                       s schedul
                                                               edto bedelivered by, based onthe sel
                                                                                                  ected service,destination andship
         date.Limitati
                     ons and exceptions may apply.Please seethe FedExService Guide forterms andcondi ti
                                                                                                      onsof
         service,i
                 ncludingthe FedExMoney-Back Guarantee,orcontactyourFedEx CustomerSupportrepresentative.
         @ 2018 FederalExpressCorporation.The contentofthi
                                                         s messageis protected bycopyrightand trademarklaws underU.S.and
         internati
                 onalIaw.You can access ourpri
                                             vacypoli
                                                    cy bysearchi
                                                               ng the term onfedex.com.AIIri
                                                                                           ghts reserved.
         Thankyou foryourbusiness.
     Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 44 of
                                           60
                      7y
 252296




                                                           Delivered
                                   Thursday 6/28/2018 at 9:54



                                                              DELIVERED

                                                      Signed forby:L.BUSH

                                                        GET STATUS UPDATES
                                                   O BTA IN P RO O F O F D ELIV ERY


                                                FRO M
                                        PLANTATIO N,FL US
                                                 TO
                                       W ASH IN GTO N,DC US



N G N U M BER
52296

E
tpress Saver


/-3 zn z'n Iw.-...-
     Case
    SH IP M0:18-cv-61537-WPD
             EN T W E IG H T Document 175-2 Entered on FLSD Docket 12/20/2018 Page 45 of
                                             60
    0.23 kgs




    1IN G
    lvelope

    L H A N D LIN G S EC T IO N
    /eekday

    ïR D T R A N S IT

18 by 4:30 pm

NT E


,/2018

-    D EL IV ER Y
9/2018 9:54 am




;PA NY

adEx
folio
'
.




    Relations



1()(;

te Responsibility
3m
 Casel:j(JrU e r
       0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 46 of
                                        60

GE

nge Country




FED EX



     f         *           @           1It        &ï1:        9           G+
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 47 of
                                      60
           Form DCS (Docum entCoverSheet)                                         EledronicTitleListEnclosed
           FoTRetoydatiom ofDotum ent:unde'r47U.S.C.9205
           UN ITED GTATES CO PYRIG HT O FFICE
                                                                                  DeclarationofOwnershipinaMusicalWork(DOMW)
                                                                                 I
                                                                                 TDOMW i
                                                                                       schecked,c!neledroni
                                                                                                          ctitl
                                                                                                              elistrnustbeenc?osed
                                                                                 and ''ElectronicTitle tfstEnclosed''mustalsobechecked.
           PHG Cy
                . Ad Notice:Sedions 2o5 and 7o5 of title 17 oft'be Unîted
           s'
            tate:Code authorize tlle Copyright Oece to colled the personally
           identifyi
                   ng information (PII)Tequested on thisform.PIIis any                                 Do N oT W RITE IN TH IS Bo X
           personalinformation thatcan beused to identify,contad , ortrace
           an individual#such asnam es,addgesses,andtelephonenum bers.By                                              Docum ent
           providingthisinformation,you areagreeingtotlleToutineuleofitto
           establish and m aintain apublicrecord,whic: includesappearing in
           theOmce'
                  spaperandonlinepublicrecordsandindexes,includingthe            S9#
           Oece'sonllnecatalog,and in search 'reportsprepayed fort>epublic.
           Ifyou d.o notm ovide the information requested,recordation m ay
           be Tefused or delayed,andyou may notbe entilled to certain relief,    Dateofrecordation M                       D                    Y
           remedies,andbene6tsundert%e copyriglltlaw.                                                  (ASlk1GN:DigYTHEC(7PVRIGHTC1FFICE)




 Send to:Librar
              .yofcongress,Copyri
                                ghtO.
                                    #ke-DOG LM #JJ,1o1IndependenceAvenueSE,Washington,DC20559-6000
         (
         fsubmittingaDOMA sendto:CopyrightO# ce-DOMA P0.Boxp.5.9z Wasbinqton,DC2oo2#-15J7

TotheRegisterofCopyrights:Pleaserecordtbeaccom panying docum ent.

 IMPORTANT:Pleasereadallinstructionsforcompletingthi
                                                   sform.fyouhaveenclosedanelectronictitleIistorf/yourdocumentisa
           DeclarationofownershipinaMusicalNork(DOMW),checktheappropriateboxles)onthefo:olthispage                                          .




 1 Titleoffi
           rstworkpzovided
    în docurnent



2 Totalnumberoftitles
    in docum ent

3 Pagenumberls)indocument
    wheretitlesinform ation
    can belocated

4 Amountoffeecalculated                         $ 105.00                (Feesaretobecal
                                                                                      culatedinaccordance witb
                                                                                                                       ?7LLk.f203.3(c))
                                                                                                                       .




5 reeenclosed                                    X check Z MoneyOrder
                                                 L)lFeeauthorizedtobechargedtocopyrightOmcedepositaccount




6 Returnreceiptrequested                         X I
                                                   fchecked,pleaseencloseasecondcom pletedcopyofthisform and aself-addressed
                                                      postage-paid envelope

7 Redacteddocurnent                              U)1Checkifdocumentïsredacted
                                                 Z Checkifawrîttenjustîscationforredactednnaterialnotenumerated
                                                      in37C.F.R.j2o1.4(d)(4)(i)isenclosed

8 Englishtranslation                             (
                                                 7(1checkifanEnglishtranslationofnon-Englishmaterïalisenclosed
FORM DCS                                                                                                                                            PAGE1OF 3
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 48 of
                                      60
 9 oocurner,
           ttype                          Z Assignment Z ExclusiveLicense Z Non-ExclusiveUcense
     (Checïtheonetbatbestdescribes        V1ChangeofAddress (i)MortgageorSecurityAgreernent
     thedocument)
                                          UllAmdavit/Declaration/certihcation U()CourtOrder Z Will
                                          (71ChangeofName(e.  J.,viamergeragreernent,arnendmenttoarticlesofincorporation)
                                          (71otherAl
                                                   soattachedisanOpinionLetterfrom Leopol
                                                                                        dPetri
                                                                                        -
                                                                                             ch&Smi
                                                                                              -   -
                                                                                                    th  -




 10 oocurnent'
             soateofExecution

 11 partyInformation
     (Providetbenamesotallpartiesto
     thedocumentandthenatureof
     theirrespectiverelationshipstothe
     document,including wbichytzrf.g
     qfany @çthecurrentcopyright
     owneroftheworkstowhichthe
     documentpertains.ylmailin.q
     addressmustalsobeprovided!
                              1'
     subm ittinqa DOM N and may be
     voluntarikprovidedfora!!other
     documents.fmorespacejsneeded,
     attachJnadditionalsheet)



                                         V Listcontinuedonanattachedadditionalsheet

12 RemitterInformation                   lcertl underpenaltyo/per/uryunderthelawsoftheUnitedStatesofAmericathatlhavebeen
    and certincatîons                    given approprl
                                                      '
                                                      ateauthority to submitthf:coversheet, accompanyingdocument,andany other
                                         enrlo:edmaterialstotheU.S.fbpyrfghtOsceforrecordation,andallinfonnationlbaveiubnlfftedis
    rHbu,theindividualactualk            true,accurate,and completetothebesto/'Fnyknowledge.
                                                                            .
    subm fttfngthfsjbr?
                  -   '
                      nJndthe
    attached documenttclthe              Iunderstandthatanyfals@cationormisrepresentationmay subjectrnetocivilorcriminalliability
    CopyriqbtO# ce,provideyour           By Jfgnfng my name     l      wledgethatlbaveread and agreetotheseconditions.
    contactinformationandvakethe
    requiredremittercertpcationsby .
    signingyourname.TheOy cemay          Signature                                                     Date June 26,2018
    usetbisinformationtocontact
    you aboutthesubm i
                     ssion and will
    sendthecertfcateofrecordation
    totheprovfdedaddressfjthe
    documentissuccessfullyrecorded.)

                                         Number/street9663 Santa Monica Blvd    .



                                         Cit Beverl
                                                  y Hils                                     CA
                                           y                                         State
                                         Phonenumber(310)490-1056                    Fax nurnbe'rN/A
                                         Em ailDpBorchers@gmai
                                                             l.com

                                         Ifyou arenotapartytothedocum ent,describeyourrelationship tothe docum entor
                                         theoriginalpaTtiestothedocument(e.g.,dulyauthorizedagentofaparty, successonin-
                                         înteresttoaparty,dulyauthorizedagento1asuccessonin-interesttoaparty)       .




FORM DCS
                                                                                                                         PAGE2 OF3
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 49 of
                                      60
 13 Documentcertiscations                 U-1Originaldocurnentenclosed         Z Omcialcertiscationenclosed
    (Tbesecertfcationscanbemade
    eitberh.ytheremitteridentped          l
                                          icertA underpenaltyo/perjuryundertbelawsoftheUnitedstatesofAmericathatthefollowing
                                                                       .

    onà??epreviouspageoranother           Ts
                                           btrlzeandcorrectl(Checktbeboxnexttoeacbcertfcationbeingmt  zde. The/rstfsalwaysrequfred.
    individual
             .
             )                              e second i
                                                     s r
                                                       equi r
                                                            ed l
                                                               Tttr
                                                                  ?ori
                                                                     gi
                                          individualisrnakfngeacb one,  naldocumento ros ci
                                                                                          alcer
                                                                                              tfcati
                                                                                                   on  isnotenclosed. f
                                                                                                                      /'
                                                                                                                       adferent
                                                                       completeandattacbcnadditionalcopyofthfspage)
                                         X FàeaccompanyingdocumentbeingsubmittedtotheU.S.E'
                                         Z                                                ogyrfghtOmceforrecordationmtfi/ex
                                             tothebestofmy knowledge,thesignature,coznpletenexx,Iegîbility and, #redacted,redactîon ,
                                             requirementsforrecordationtu specqiedin.97C.ER.f2oJ.4.
                                         V t
                                           TheaccompanyingdocumentbefngsubmittedtotbeU.S.E'
                                                                                          opyfghtOgkeforrecordationis,
                                                                                                          .
                                                 othebestofn1#knowledne,atrueandcorred copyoftheor/gfncl,signeddocument.
                                         Iunderstandthatanyfalsqkationormisrepresentationmaysubjectvetodvilorcriminalliability
                                         B# slgnîng ?n# nameb w'la k wledgethatlhaveread and Jgreeto theseconditions.            .


                                         siQnature                                                       Date June26, 2018

    Certiferlnform atiorl
    (Tbisinformationisonlyrequired
    f/-t
       znindividualotherthan
    tberemitteridentpedonthe
    pre
    ab  vfous
       ov ecerpage
              tfcaf
                  tsi
                    omak
                       )fngthe
                     ns.
                       .                 lfthecertîserisnotapartytothedocum ent, describe thecertbser'srelationship to the
                                         documentortheoxigîna!partiestothedocument(e.J.,dulyautholized agentofaparty,
                                         successonin-interestto a party,dulyauthori
                                                                                  zedagentofasuccessonin-interesttoaparty)            .




        REVlEWED:12/2017 PrintedOnl
                                  '
                                  ecycledPaper
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 50 of
                                      60

      From: Trackingupdates@ ledex.cc)m
    Subject: FedExShi
                    pment781600264197 Delivered
      Date: June28,2018 at10:10 AM
        To: swanguerq@mac. com



          Thistracki
                   ngupdate hasbeen requested by:
          Nam e:                Donal
                                    d Borchers
          E-mail:              swanguero@mac. com


          Ourrecords i
                     ndicatethatthefoll
                                      owing shipmenthas beendeli
                                                               vered:

          Shipdate:                Jun 26, 2018
          Signed forby:             L.BUSH
          Deli
             veryIocation:           W ashington,DC
          Deli
             vered to:              Shippi ng/Recei
                                                  ving
          Deli
             very date:             Thu, 6/28/2018 9:54 am
          Servicetype:              FedEx ExpressSaver
          Packaging type:             FedEx Envel ope
          Numberofpi  eces:            1
          Weight:                 0.50 Ib.
          Specialhandling/services       DeliverWeekday
          Standard transi
                        t:           6/29/2018 by4:30pm
          Tracking number:            781600264197

          ShipperInformati
                         on            Recipi
                                            entInformati
                                                       on
          PLANTATI ON                  Washington
          FL                     DC
          US                     US



          Pleasedo notrespond to thi
                                   s message.Thisem ai
                                                     lwassentfrom an unattended m ailbox. Thisreportwasgeneratedatapproxi
                                                                                                                        m ately
          9:
           09AM CDT on 06/28/2018.
         Al
          lweightsare esti
                         m ated.
         Theshipmentisscheduled fordel   iveryonorbeforethe scheduled deli
                                                                         very displayed above. FedEx doesnotdeterm ine money-back
         guarantee or delay claim requestsbasedonthe scheduled del ivel
                                                                      y Please see theFedEx Service Guide forterms and
         conditionsofservice,including the FedEx Money-BackGuarantee, orcontactyourFedExcustomersupportrepresentative.
         To trackthe statusofthisshipmentonl
                                           ine,pl
                                                easeusethefol
                                                            lowing: M psr//www.fedex.com/apps/fedextrack/?
         action=track&tracknumbers=78l6ooz64lg7&langr ge=en&opcppFx&clientype=ivother
         Standardtransitisthe date andtime the package is schedul
                                                                edto bedelivered by,based onthe sel
                                                                                                  ectedservice,destination andship
         date.Limitations and excepti
                                    ons may apply. Please seethe FedEx SemiceG uide forterms andconditions of
         service,i
                 ncludingthe FedExMoney-Back Guarantee, orcontactyourFedEx CustomerSupportrepresentative.
         @ 2018 FederalExpressGorporati on.The contentofthis messageis protected bycopyrightand trademarklaws underU.S.and
         internationallaw.You can access ourpri
                                              vacy poli
                                                      cy bysearching the term onfedex.com.AI1rights reserved.
         Thankyou foryourbusiness.
 Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 51 of
                                       60
         ,)'s.
264197           u




                                                       Delivered
                               Thursday 6/28/2018 at 9:54



                                                          DELIVERED

                                                  Signed forby:L.BUSH

                                                   G ET STATUS UPDAT ES
                                                OBTA IN PRO O F O F DELIV ERY

                                            FROM
                                     PLANTATIO N,FL US
                                             T0
                                   W ASH INGTO N,DC US



8 -Thursday




on,DC
    Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 52 of
                                          60




JPANY

adEx
'
foIio
.




    Relations


log

te Responsibility

3m

Us

lO M FEDEX

om patible
er Resource Center

ross Border

GE

nge Country




FED EX


                 *           R           R
                                         *n          ï1k        O          G+
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 53 of
                                      60




                            Exhib it 22
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 54 of
                                      60
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 55 of
                                      60




                            Exhib it 23
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 56 of
                                      60
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 57 of
                                      60




                            Exhib it 24
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 58 of
                                      60
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 59 of
                                      60



    1                                 CERTIFICATE O F SERV ICE
    2 1declare thatI am overthe age ofeighteen years and nota party to this action   .


    3

   4 M y address 1s1856 N N ob HillRd.,Plantation,FL 33322
                                  .


   5
     On D ecem ber l9,2018 lserved the attached THIRD AM ENDED COM PLAINT
   6 FOR C O PY RIG H T IN FR IN G EM EN T
                                                   and REQUEST FOR JURY TRIAL,atrue
   7
        copy,enclosed in a sealed envelope with postage f'ully prepaid in theU S.,
                                                                              .

   8
        addressed as follow s:
   9
     Robel'tD .W .Landon,lll& M ichaelA Ponzoli.
  10 K EN N Y N A CH W A LTER P.A .
                             ,
  11 FourSeysonsTow er
     1441 BrlckellAvenue,Suite 1100
  12 M iam i,FL 3313 1
  13 Joseph George Gqlardi
     Beasley & G alardlPA
  14 505 S Flagler D rive
  15 Suite 1500
     W estPalm B each,FL 33401
  16
     Ian M .R oss & Valerie W .H o
  z7 G reenberg Traurig P.A .
        333SE 2ndAvenuè
  18 M iam i,FL 33131
  19 t-antern Entertainm ent LLC
  20 Attn:LEGAL DEPARYM ENT
     300 C rescentCourt,Suite 1100
  2z D allas,TX 75201

  22 Ideclareunderpenalty ofperjury thattheforegoing istrueand correctand that
  23 thisdeclaration w asexecuted on D ecem ber 19, 2018 atPlantation,FL.
  24

  25
  26
        N am e:      Q
                     xx
                           da/ o ; Qux 4 ctq

  27

  28                      u t-
                                 t-t-ctL                      (signature)

                  THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 40
Case 0:18-cv-61537-WPD Document 175-2 Entered on FLSD Docket 12/20/2018 Page 60 of
                                      60


                                  U nited States D istrict C ourt
                                  S outhern D istrict of Florida

                     casesumber: lp-pw -blgà
                 SUPPLEM ENTAL ATTACHM ENTIS)
        Please referto supplem entalpaper''coud file''in the division w here
        the Judge is cham bered These attachm ents m ustnot be placed in
                                      .

        the 'schron file''

        Documents Retained in SupnlementalCase Files (Scanned orNotScanned)
        C ivilC ase Docum ents
            .Handwritten documents/pleadings (i.e.,pro se)
            * Poorquality scanned im ages
            * Photographs
            *C D ,DV D ,VH S tapes, cassette tapes
            *Surety bonds
            .Exhibitsthatcannotbe scanned (e.g.,objects)
            * Bound extradition papers
            * Jur
                y verdict
            *
                Jury notes (unredacted)
           *
                Jury selection materials (seating charts,challenges, etc.)
       C rim inalCase D ocum ents
           .Handwritten documents/pleadings (i.e.,pro se)
           *Poorquality scanned im ages
           . Photographs
           *CD,DVD,VHS Tape, C assette Tapes
           * Bond docum entation
           *Exhibitsthatcannotbe scanned (e.g.,objects)
           * lndictm ents
           *A rrestw arrants
           *Jury verdict
           *Jury notes (unredacted)
           *Juryselection m aterials (seating charts,challenges, etc.)

       oate: 1J

                                                                             Revi
                                                                                sed:8/20/2012
